Exhibit 99.1

 

GREENBACKER RENEWABLE ENERGY COMPANY LLC

a Delaware Limited Liability Company

 

 

 

 



 

FOURTH AMENDED AND RESTATED

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

 



 

 

 

 

 

 

 



1

 

 



TABLE OF CONTENTS

 



  Page     ARTICLE I  ORGANIZATION       ARTICLE II  NAME AND CERTAIN
DEFINITIONS 7     Section 2.1 Name 7 Section 2.2 Certain Definitions 7      
ARTICLE III  POWERS AND PURPOSE 17     Section 3.1 Purpose 17 Section 3.2 No
State Law Partnership 17 Section 3.3 Authority 18       ARTICLE IV  RESIDENT
AGENT AND PRINCIPAL OFFICE 19     ARTICLE V  BOARD OF DIRECTORS 19     Section
5.1 Powers 19 Section 5.2 Number and Classification 20 Section 5.3 Committees 20
Section 5.4 Fiduciary Obligations 20 Section 5.5 Resignation or Removal 20
Section 5.6 Approval by Independent Directors 20 Section 5.7 Certain
Determinations by Board of Directors 20 Section 5.8 Place of Meetings and
Meetings by Telephone 21 Section 5.9 Regular Meetings 21 Section 5.10 Special
Meetings 21 Section 5.11 Quorum 21 Section 5.12 Waiver of Notice 21 Section 5.13
Adjournment 21 Section 5.14 Action Without a Meeting 21       ARTICLE VI 
OFFICERS 22     Section 6.1 Officers 22 Section 6.2 Election of Officers 22
Section 6.3 Subordinate Officers 22 Section 6.4 Removal and Resignation of
Officers 22 Section 6.5 Vacancies in Offices 22       ARTICLE VII  CAPITAL
CONTRIBUTIONS; COMMON SHARES; PREFERRED SHARES; SPECIAL UNITS 23     Section 7.1
Shares 23 Section 7.2 Authorized Common Shares, Preferred Shares, and Special
Units 23

 



2

 

 

Section 7.3 Classified or Reclassified Shares 23 Section 7.4 Special Unit 23
Section 7.5 Characterization of Special Unit as Profits Interests 23 Section 7.6
Capital Contribution by Initial Member and GCM 24 Section 7.7 Additional Capital
Contributions 24 Section 7.8 Capital Contributions by New Members 24 Section 7.9
Public Offering 24 Section 7.10 Minimum Capitalization 24 Section 7.11 Escrow
Account 25 Section 7.12 Admission of Members 25 Section 7.13 Interest on Capital
Contributions 26 Section 7.14 Suitability Standards 26 Section 7.15 Repurchase
of Shares 27 Section 7.16 Distribution Reinvestment Plans 27 Section 7.17
Assessments 27       ARTICLE VIII  CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS 27  
  Section 8.1 Company Capital 27 Section 8.2 Establishment and Determination of
Capital Accounts 27 Section 8.3 Computation of Amounts 27 Section 8.4 Negative
Capital Accounts 28 Section 8.5 Adjustments to Book Value 28 Section 8.6
Compliance With Section 1.704-1(b) 28 Section 8.7 Transfer of Capital Accounts
28       ARTICLE IX  DISTRIBUTIONS; ALLOCATIONS OF PROFITS AND LOSSES; FEES PAID
TO SPECIAL UNITHOLDERS 29     Section 9.1 Generally 29 Section 9.2 Fees Paid to
Special Unitholders 29 Section 9.3 Allocation of Profit and Loss 31 Section 9.4
Special Allocations 31 Section 9.5 Amounts Withheld 32 Section 9.6 Tax
Allocations: Code Section 704(c) 32 Section 9.7 Preparation of Tax Returns 32
Section 9.8 Tax Elections 32 Section 9.9 Tax Matters 33 Section 9.10 Withholding
33       ARTICLE X  RESTRICTION ON TRANSFER AND OWNERSHIP OF UNITS 33    
Section 10.1 Withdrawal of a Non-Advisor Member 33

 



3

 

 

Section 10.2 Assignment 33 Section 10.3   Substitution 34 Section 10.4 Status of
an Assigning Member 34 Section 10.5 Further Restrictions on Transfers 34 Section
10.6   Elimination or Modification of Restrictions 34 Section 10.7  Records 35  
    ARTICLE XI  ADDITIONAL RESTRICTIONS ON TRANSFER AND OWNERSHIP OF SHARES 35  
  Section 11.1   Definitions 35 Section 11.2   Shares 36 Section 11.3   Transfer
of Shares in Trust 39 Section 11.4 NYSE Transactions 40 Section 11.5 Enforcement
41 Section 11.6  Non-Waiver 41       ARTICLE XII  MEMBERS, MEETINGS AND VOTING
RIGHTS OF THE MEMBERS 41     Section 12.1 Annual Meetings of Members 41
Section 12.2   Special Meetings of Members 41 Section 12.3   Place of Meeting 42
Section 12.4 Notice of Meeting 42 Section 12.5   Record Date 43 Section 12.6  
Organization and Conduct 43 Section 12.7 Quorum 43 Section 12.8 Proxies 43
Section 12.9 Voting of Shares by Certain Holders 43 Section 12.10 Notice of
Member Business and Nominations 44 Section 12.11 Procedure for Election of
Directors; Voting 45 Section 12.12 Inspectors of Elections 46 Section 12.13
Waiver of Notice 46 Section 12.14 Remote Communication 46 Section 12.15 Member
Action Without a Meeting 46 Section 12.16 Return on Capital Contribution 46
Section 12.17 Member Compensation 46 Section 12.18 Limited Liability of Members
46 Section 12.19 Representation of Company 47 Section 12.20 Preemptive Rights 47
Section 12.21 Tender Offers 47 Section 12.22 Voting Rights of Members and
Limitation on Powers of the Directors 47

 



4

 

 

Section 12.23 Member Vote Required In Connection With Certain Business
Combinations Or Transactions 48       ARTICLE XIII  BOOKS AND RECORDS, REPORTS
AND RETURNS 48     Section 13.1 Right of Inspection 48 Section 13.2 Access to
Membership List 48 Section 13.3 Tax Information 49 Section 13.4 Annual Report 49
Section 13.5 Quarterly Reports 49 Section 13.6 Filings 50 Section 13.7 Method of
Accounting 50       ARTICLE XIV  ADVISOR 50     Section 14.1 Appointment and
Initial Investment of Advisor 50 Section 14.2 Supervision of Advisor
Compensation and the Advisor 50 Section 14.3 Fiduciary Obligations 51
Section 14.4 Termination 51 Section 14.5   Organization and Offering Expenses
Limitation 51 Section 14.6 Reimbursement for Operating Expenses 51 Section 14.7
Section 707 Compliance 51 Section 14.8   Exclusive Right to Sell Company Assets
51       ARTICLE XV  INVESTMENT POLICIES AND LIMITATIONS 51     Section 15.1  
Review of Policies 51 Section 15.2 Certain Permitted Investments 51 Section 15.3
Reinvestment of Proceeds 51 Section 15.4  Investments in Other Programs 52      
ARTICLE XVI  CONFLICTS OF INTEREST 52     Section 16.1   Investments with
Affiliates 52 Section 16.2 Voting of Shares Owned by Affiliates 52 Section 16.3
Purchase of Assets from Affiliates 52 Section 16.4 Sale of Assets to Affiliates
53 Section 16.5 Loans to Affiliates 53 Section 16.6  Other Transactions with
Affiliates 53 Section 16.7 Rebates, Kickbacks and Reciprocal Arrangements 53
Section 16.8 Commingling 53 Section 16.9  Lending Practices 53 Section 16.10  No
Permanent Financing 53 Section 16.11 No Exchange of Interests for Investments 53



5

 

 



ARTICLE XVII  LIABILITY LIMITATION, INDEMNIFICATION 53     Section 17.1
Limitation of Member Liability 53 Section 17.2   Limitation of Liability 54
Section 17.3 Indemnification 55 Section 17.4 Express Exculpatory Clauses in
Instruments 57       ARTICLE XVIII  AMENDMENTS 57     Section 18.1 Amendments by
the Board of Directors 57 Section 18.2   Amendments with the Consent of the
Majority of the Members 58 Section 18.3   Amendments With The Consent of the
Special Unitholder 58       ARTICLE XIX  ROLL-UP TRANSACTIONS 58     ARTICLE XX 
DURATION AND DISSOLUTION OF THE COMPANY 59     Section 20.1 Duration 59
Section 20.2 Authority of Directors 59 Section 20.3 Dissolution 59       ARTICLE
XXI  MISCELLANEOUS 60     Section 21.1 Covenant to Sign Documents 60
Section 21.2  Notices 60 Section 21.3   Entire Agreement 61 Section 21.4 Waiver
61 Section 21.5   Severability 61 Section 21.6 Application of Delaware law 61
Section 21.7  Captions 61 Section 21.8 Number and Gender 61 Section 21.9  
Counterparts 61 Section 21.10   Waiver of Action for Partition 61 Section 21.11
  Assignability 61 Section 21.12  No Third Party Beneficiaries 61       SCHEDULE
A 64

 



6

 

 

THIS FOURTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT
(this “Agreement”) of GREENBACKER RENEWABLE ENERGY COMPANY LLC (the “Company”)
is made and entered into as of August 27, 2020 by GREENBACKER CAPITAL MANAGEMENT
LLC, a Delaware limited liability company (“GCM”), and any other Persons who are
or hereafter become Members in the Company or parties hereto as provided herein.
Capitalized terms used in this Agreement without definition shall have the
respective meanings specified in Section 2.2 and, unless otherwise specified,
article and section references used herein refer to Articles and Section of this
Agreement.

 

WHEREAS, the Company was formed on December 4, 2012, pursuant to, and in
accordance with, the Delaware Limited Liability Company Act (6 Del. C. § 18-101
et seq.), as amended from time to time (the “Act”) by the filing of a
Certificate of Formation of the Company with the Secretary of State of the State
of Delaware;

 

WHEREAS, the Members entered into the limited liability company operating
agreement of the Company, dated December 11, 2012 (the “Original Agreement”);

 

WHEREAS, the Members entered into the amended and restated limited liability
company operating agreement of the Company, dated August 7, 2013 (the “Amended
Agreement”);

 

WHEREAS, the Members entered into the second amended and restated limited
liability company operating agreement of the Company, dated October 9, 2013 (the
“Second Amended Agreement”);

 

WHEREAS, the Members entered into the third amended and restated limited
liability company operating agreement of the Company, dated June 27, 2014 (the
“Third Amended Agreement”); and

 

WHEREAS, the Members wish to amend and restate the Third Amended Agreement in
its entirety by entering into this Fourth Amended and Restated Limited Liability
Company Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto, intending to be legally bound hereby, agree as follows:

 

*    *    *

 

ARTICLE I
ORGANIZATION

 

The Company has been organized as a Delaware limited liability company by filing
its Certificate with the Secretary of State of the State of Delaware on
December 4, 2012, pursuant to and in accordance with the Act.

 

ARTICLE II
NAME AND CERTAIN DEFINITIONS

 

Section 2.1 Name. The name of the Company is “Greenbacker Renewable Energy
Company LLC”. The Board of Directors of the Company (the “Board of Directors”)
may determine that the Company may use any other designation or name for the
Company.

 

Section 2.2 Certain Definitions. As used in this Agreement, the terms set forth
below shall have the following respective meanings:

 

“Acquisition Expenses” means expenses, including legal fees and expenses, travel
and communication expenses, costs of appraisals, non-refundable option payments
on assets not acquired, accounting fees and expenses, and miscellaneous expenses
relating to the purchase or acquisition of assets, whether or not acquired.

 



7

 

 

“Acquisition Fee” means the total of all fees and commissions paid by any party
to any party other than to the Company, in connection with the initial purchase
or acquisition of assets by the Company. Included in the computation of such
fees or commissions shall be any commission, selection fee, supervision fee,
financing fee, non-recurring management fee or any fee of a similar nature,
however designated.

 

“Act” means the Delaware Limited Liability Company Act, 6 Del. C. §§ 18-101 et.
seq., as the same may be amended from time to time. All references herein to
sections of the Act shall include any corresponding provisions of succeeding
law.

 

“Actual Owner” is defined in 11.2(d).

 

“Adjusted Capital” means the Company NAV immediately prior to the time of a
Liquidation or a Listing.

 

“Adjusted Capital Account” means, with respect to any Tax Member for any taxable
year or other period, the balance, if any, in such Tax Member’s Capital Account
as of the end of such year or other period, after giving effect to the following
adjustments:

 

(a) Credit to such Capital Account any amounts that such Tax Member is obligated
to restore or is deemed obligated to restore as described in the penultimate
sentence of the Treasury Regulations Section 1.704-2(g)(1) and Regulations
Section 1.704-2(i)(5); and

 

(b) Debit to such Capital Account the items described in the Treasury
Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5), and (6).

 

The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Section 1.704-1(b)(2)(ii)(d) of the Treasury Regulations to
the extent relevant thereto and shall be interpreted consistently therewith.

 

“Adjusted Capital Account Deficit” means, with respect to any Tax Member for any
taxable year or other period, the deficit Adjusted Capital Account balance, if
any, of such Tax Member as of the end of such year or other period.

 

“Administration Agreement,” means the administration agreement, by and between
the Company, GREC and the Company Administrator, as may be amended from time to
time.

 

“Administrator” means the official or agency administering the securities laws
of a state, province, or commonwealth.

 

“Advisor” or “Advisors” means the Person or Persons, if any, appointed, employed
or contracted with by the Company pursuant to Article XIV hereof and responsible
for directing or performing the day-to-day business affairs of the Company,
including any Person to whom the Advisor subcontracts substantially all of such
functions.

 

“Advisory Agreement” means the Amended and Restated Advisory Agreement, dated
October 9, 2013, by and among the Company, GREC and the Advisor.

 

“Affiliate” means (A) any Person directly or indirectly owning, controlling, or
holding, with power to vote, 10% or more of the outstanding voting securities of
such other Person, (B) any Person 10% or more of whose outstanding voting
securities are directly or indirectly owned, controlled, or held, with the power
to vote, by such other Person, (C) any Person directly or indirectly
controlling, controlled by, or under common control with such other Person,
(D) any executive officer, director, trustee or general partner of such other
person, or (E) any legal entity for which such Person acts as an executive
officer, director, trustee or general partner.

 

“Affiliated Person” means the Sponsor, the Advisor, a Director or any Affiliate
of the foregoing.

 

“Agreement” is defined in the preamble.

 



8

 

 

“Assessment” means additional amounts of capital which may be mandatorily
required of, or paid voluntarily by, a Member beyond his or her subscription
commitment excluding deferred payments.

 

“Assignee” means any Person to whom any Shares have been Assigned, in whole or
in part, in a manner permitted by Section 10.2 of this Agreement.

 

“Assignment” means, with respect to any Shares, the offer, sale, assignment,
transfer, gift or other disposition of, such Share, whether voluntarily or by
operation of law, except that in the case of a bona fide pledge or other
hypothecation, no Assignment shall be deemed to have occurred unless and until
the secured party has exercised his right of foreclosure with respect thereto;
and the terms “Assign” and “Assigning” have a correlative meaning.

 

“Associate” has the meaning ascribed to such term in Rule 12b-2 of the rules
promulgated under the Exchange Act.

 

“Base Management Fee” means, the base management fee payable to the Advisor
pursuant to the Advisory Agreement.

 

“Benefit Plan Investor” means a Member who is subject to ERISA or to the
prohibited transaction provisions of Section 4975 of the Code.

 

“Board of Directors” is defined in Section 2.1.

 

“Book Value” means, with respect to any Company property, the Company’s adjusted
basis for federal income tax purposes, adjusted from time to time to reflect the
adjustments required or permitted by Treasury Regulation
Section 1.704-l(b)(2)(iv)(d)-(g).

 

“Business Combination” means:

 

  (i) any merger or consolidation of the Company or any Subsidiary thereof with
(A) an Interested Member, or (B) any other Person (whether or not itself an
Interested Member) that is, or after such merger or consolidation would be, an
Affiliate or Associate of an Interested Member; or

 

  (ii) any sale, lease, exchange, mortgage, pledge, transfer or other
disposition (in one transaction or a series of transactions) to or with, or
proposed by or on behalf of, an Interested Member or an Affiliate or Associate
of an Interested Member of any property or assets of the Company or any
Subsidiary thereof having a net asset value equal to 10% or more of the net
asset value of the Company’s outstanding Shares as of the date of the
consummation of the transaction giving rise to the Business Combination; or

 

  (iii) the issuance or transfer by the Company or any Subsidiary thereof (in
one transaction or a series of transactions) of any securities of the Company or
any Subsidiary thereof to, or proposed by or on behalf of, an Interested Member
or an Affiliate or Associate of an Interested Member in exchange for cash,
securities or other property (or a combination thereof) having a net asset value
equal to 10% or more of the net asset value of the Company’s outstanding Shares
as of the date of the consummation of the transaction giving rise to the
Business Combination; or

 

  (iv) any spin-off or split-up of any kind of the Company or any Subsidiary
thereof, proposed by or on behalf of an Interested Member or any of its
Affiliates or Associates; or

 

  (v) any reclassification of the Shares or securities of a Subsidiary of the
Company (including any reverse split of Shares or such securities) or
recapitalization of the Company or such Subsidiary, or any merger or
consolidation of the Company or such Subsidiary with any other Subsidiary
thereof, or any other transaction (whether or not with or into or otherwise
involving an Interested Member), that has the effect, directly or indirectly, of
increasing the proportionate share of (A) outstanding Shares or such securities
or securities of such Subsidiary which are beneficially owned by an Interested
Member or any of its Affiliates or Associates or (B) any securities of the
Company or such Subsidiary that are convertible into or exchangeable for Shares
or such securities of such Subsidiary, that are directly or indirectly owned by
an Interested Member or any of its Affiliates or Associates; or

 



9

 

 

  (vi) any agreement, contract or other arrangement providing for any one or
more of the actions specified in clauses (i) through (v) above;

 

provided, however, that a transaction is not a Business Combination if the
transaction resulting in the holder of Shares becoming an Interested Member is
approved by the Board of Directors prior to the time such Person became an
Interested Member.

 

“Business Day” shall mean any day, other than a Saturday or Sunday, that is
neither a legal holiday nor a day on which banking institutions in New York City
are authorized or required by law, regulation or executive order to close.

 

“Capital Account” is defined in Section 8.2.

 

“Capital Contributions” means the total investment, including the original
investment and amounts reinvested pursuant to the Reinvestment Plan, by a Member
or by all Members, as the case may be.

 

“Cash Available for Distribution” means Cash Flow plus cash funds available for
distribution from the Company reserves less amounts set aside for restoration or
creation of reserves.

 

“Cash Flow” means cash funds provided from operations, without deduction for
depreciation, but after deducting cash funds used to pay all other expenses,
debt payments, capital improvements and replacements. Cash withdrawn from
reserves shall not be included in Cash Flow.

 

“Catch-Up Amount” has the meaning set forth in Section 9.2(a)(i) hereof.

 

“Certificate” means the Certificate of Formation of the Company and any and all
amendments thereto and restatements thereof filed on behalf of the Company with
the office of the Secretary of State of the State of Delaware pursuant to the
Act.

 

“Class” means any of Class A, Class C, Class I Shares or any other class of
Shares that the Board of Directors may authorize from time to time pursuant to
this Agreement.

 

“Class A Shares” is defined in Section 7.1.

 

“Class C Shares” is defined in Section 7.1.

 

“Class I Shares” is defined in Section 7.1.

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.

 

“Commencement of the Initial Public Offering” means the date that the Securities
and Exchange Commission declares effective the registration statement filed
under the Securities Act for the Initial Public Offering.

 

“Common Shares” means any Shares that are not Preferred Shares.

 

“Company” is defined in the preamble.

 

“Company Administrator” means Greenbacker Administration, LLC, the administrator
pursuant to the Administration Agreement.

 

“Company Minimum Gain” means “partnership minimum gain” as defined in the
Treasury Regulations Section 1.704-2(b)(2) and as computed in accordance with
the Treasury Regulations Section 1.704-2(d).

 

“Company NAV” means the net fair market value of all of the Company’s assets,
including investments in bank accounts, money market funds or other current
assets, as determined by the Board of Directors from time to time pursuant to
this Agreement.

 



10

 

 

“Consent” means either (a) consent given by vote at a meeting called and held in
accordance with the provisions of Article XII of this Agreement or (b) the
written consent without a meeting, as the case may be, of any Person to do the
act or thing for which the consent is solicited, or the act of granting such
consent, as the context may require.

 

“Continuing Director” means (i) any Director of the Company who (A) is neither
the Interested Member involved in the Business Combination as to which a
determination of Continuing Directors is provided hereunder, nor an Affiliate,
Associate, employee, agent or nominee of such Interested Member, or a relative
of any of the foregoing, and (B) was a member of the Board of Directors prior to
the time that such Interested Member became an Interested Member, or (ii) any
successor of a Continuing Director described in clause (i) above who is
recommended or elected to succeed a Continuing Director by the affirmative vote
of a majority of Continuing Directors then on the Board of Directors.

 

“Dealer Manager” means SC Distributors, LLC, an Affiliate of the Advisor, or
such other Person or entity selected by the Board of Directors to act as the
dealer manager for the offering of the Shares. SC Distributors, LLC is a member
of the Financial Industry Regulatory Authority.

 

“DGCL” means Delaware General Corporation Law.

 

“Director” is defined in Section 5.2(a).

 

“Distribution Fee” is defined in Section 7.1(b)

 

“Distributions” means any distributions of money or other property by the
Company to owners of Shares or the Special Unitholder, including distributions
of Cash Available for Distributions, distributions of cash from capital events
and distributions that may constitute a return of capital for federal income tax
purposes.

 

“Economic Interest” means a Person’s right to share in the income, gains,
losses, deductions, credits, or similar items of the Company, and to receive
Distributions from the Company, but excluding any other rights of a Member,
including the right to vote or to participate in management, or, except as may
be provided in the Act, any right to information concerning the business and
affairs of the Company.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Escrow Account” means an interest-bearing account established and maintained by
the Advisor with the Escrow Agent, in accordance with the terms of the Escrow
Agreement, for the purpose of holding, pending the distribution thereof in
accordance with the terms of this Agreement, any subscription received from
subscribers, including Persons who are to be admitted as Members as a result of
the closing of the Initial Public Offering.

 

“Escrow Agent” UMB Bank, N.A., or another United States banking institution with
at least $50,000,000 in assets, which shall be selected by the Advisor to serve
in such capacity pursuant to the Escrow Agreement.

 

“Escrow Agreement” means that certain Escrow Agreement between the Company, the
Advisor, the Dealer Manager and the Escrow Agent, substantially in the form
thereof filed as an exhibit to the Registration Statement, as amended and
supplemented from time to time as permitted by the terms thereof.

 

“Excess Profits” has the meaning set forth in Section 9.2(a)(i) hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute thereto.

 

“Fee Carryforward Amount” shall initially equal zero and shall increase in any
calendar quarter by the amount, if any, by which the Catch-Up Amount for such
quarter exceeds the Excess Profits for such quarter and shall decrease in any
calendar quarter by the amount, if any, paid to the Special Unitholder pursuant
to Section 9.2(a)(ii) for such quarter; provided, that the Fee Carryforward
Amount shall at no time be less than zero.

 



11

 

 

“Front End Fees” means all fees and expenses paid by any party for any services
rendered to organize the Company and to acquire assets for the Company,
including Organization and Offering Expenses, Acquisition Fees, Acquisition
Expenses, and any other similar fees, however designated by the Advisor or the
Sponsor.

 

“GCM” means Greenbacker Capital Management LLC, a Delaware limited liability
company.

 

“GREC” means Greenbacker Renewable Energy Corporation, a Maryland corporation.

 

“Gross Proceeds” means the aggregate purchase price of all Shares sold for the
account of the Company, without deduction for Selling Commissions, volume
discounts, any marketing support and due diligence expense reimbursement, fees
paid to the Dealer Manager or other Organization and Offering Expenses. For the
purposes of computing Gross Proceeds, the purchase price of any Share for which
reduced Selling Commissions are paid to the Dealer Manager or a Soliciting
Dealer (where net proceeds to the Company are not reduced) shall be deemed to be
the full amount of the offering price per Share pursuant to the prospectus for
such offering without reduction.

 

“Hurdle Amount” means, for each quarterly calculation period, an amount equal to
a 1.50% (or 6% annualized) internal rate of return on the aggregate NAV of the
Shares outstanding at the beginning of such quarter and all Shares issued during
such quarter, taking into account the timing and amount of all cash
distributions accrued or paid (without duplication) on all such Shares during
such quarter and all issuances and repurchases of Shares during such quarter.
For purposes of calculating the Company’s internal rate of return, (i) the
quarter-ending total NAV of the Company shall be calculated before giving effect
to the amount of any payment or accrual of the Performance Participation Fee
during such quarter and (ii) the calculation of the number of Shares issued
during the relevant quarter shall assume that all such Shares issued each month
during such quarter are issued at the end of end of each month during such
quarter.

 

“Indebtedness” means, with respect to any Person as of any date, all obligations
of such Person (other than capital, surplus, deferred income taxes and, to the
extent not constituting obligations, other deferred credits and reserves) that
could be classified as liabilities (exclusive of accrued expenses and trade
accounts payable incurred in respect of property purchased in the ordinary
course of business which are not overdue or which are being contested in good
faith by appropriate proceedings and are not so required to be classified on
such balance sheet as debt) on a balance sheet prepared in accordance with
generally accepted accounting principles as of such date.

 

“Indemnitee” has the meaning set forth in Section 17.2(f) hereof.

 

“Independent Director” means a Director who is “independent” as such term is
defined in NASDAQ Listing Rule 5605(a)(2).

 

“Independent Expert” means a Person with no material current or prior business
or personal relationship with the Advisor or the Sponsor who is engaged to a
substantial extent in the business of rendering opinions regarding the value of
assets of the type held by the Company, and who is qualified to perform such
work.

 

“Interested Member” means any Person (other than the Company or any Subsidiary
of the Company, any employee benefit plan maintained by the Company or any
Subsidiary thereof or any trustee or fiduciary with respect to any such plan
when acting in such capacity) that:

 

  (i) is, or was at any time within the three-year period immediately prior to
the date in question, the Owner of 15% or more of the then outstanding Shares
and who did not become the Owner of such amount of Shares pursuant to a
transaction that was approved by the affirmative vote of a majority of the Board
of Directors; or

 

  (ii) is an assignee of, or has otherwise succeeded to, any Shares of which an
Interested Member was the Owner at any time within the three-year period
immediately prior to the date in question, if such assignment or succession
occurred in the course of a transaction, or series of transactions, not
involving a public offering within the meaning of the Securities Act.

 



12

 

 

“Initial Public Offering” means the first Offering pursuant to an effective
registration statement filed under the Securities Act.

 

“Investment in Company Assets” means the amount of capital contributions
actually paid or allocated to the origination or purchase of assets by the
Company (including working capital reserves allocable thereto, except that
working capital reserves in excess of 3% shall not be included) and other cash
payments such as interest and taxes, but excluding Front End Fees.

 

“Joint Ventures” means those joint venture or partnership arrangements in which
the Company or any of its subsidiaries is a co-venturer or general partner in an
entity established to acquire or hold assets.

 

“Liquidation” means, the liquidation, dissolution, or winding-up of the Company
pursuant to Article XX.

 

“Liquidation Performance Participation Fee” is defined in Section 9.2.

 

“Listing” means the listing of the Shares on a national securities exchange, or
a transaction in which Members receive shares of an entity that is listed on a
national securities exchange. Upon such Listing, the Shares shall be deemed
Listed.

 

“Listing Premium” means the amount, if any, by which the Listing Value following
a Listing exceeds the Company’s Adjusted Capital, as calculated immediately
prior to such Listing.

 

“Listing Value” means (A) the product of (i) the number of Listed Shares and
(ii) the average closing price per Share over the 30-trading-day period
following such Listing, plus (iii) the amount of such consideration, if any,
received by Members in connection with any transaction that results in a
Listing. Listing Value shall not include the value of any non-Listed securities
received by Members as full or partial consideration in connection with any
transaction or series of transactions that result in a Listing.

 

“Loss” for any period means all items of Company loss, deduction and expense for
such period determined according to Section 8.3.

 

“Loss Carryforward Amount” shall initially equal zero and shall cumulatively
increase in any calendar quarter by the absolute value of any negative Total
Return Amount for such quarter and cumulatively decrease in any calendar quarter
by the amount of any positive Total Return Amount for such quarter; provided,
that the Loss Carryforward Amount shall at no time be less than zero.

 

“Majority of the Members” means Members holding more than 50% of the total
outstanding Percentage Interests of the Company as of a particular date (or if
no date is specified, the first day of the then current calendar month).

 

“Members” means the holders of record of Shares.

 

“Membership Interest” means a Member’s rights in one or more Shares at any
particular time, including the Member’s Economic Interest in the Company, any
right to vote or participate in management of the Company and any right to
information concerning the business and affairs of the Company provided by this
Agreement or the Act.

 

“Membership List” means a list, in alphabetical order by name, setting forth the
name, address and business or home telephone number of, and number of Shares
held by, each Member, which list shall be printed on white paper in a readily
readable type size (in no event smaller than 10-point type) and shall be updated
at least quarterly to reflect any changes in the information contained therein.

 

“Minimum Offering” means the receipt and acceptance by the Directors of
subscriptions for Shares aggregating at least $2,000,000 in Offering proceeds.

 

“Minimum Offering Expiration Date” means the one-year anniversary of the date of
the Prospectus.

 



13

 

 

“NASAA Omnibus Guidelines” means the NASAA Omnibus Guidelines adopted by the
North American Securities Administrators Association, Inc., on March 29, 1992,
as amended on May 7, 2007.

 

“NAV” means, for any Shares, the net asset value of such Shares, determined as
of the last business day of each quarter, in accordance with the Company’s
valuation policies and procedures.

 

“Net Worth” means the excess of total assets over total liabilities as
determined by generally accepted accounting principles.

 

“Non-Compliant Tender Offer” is defined in Section 12.21.

 

“Nonrecourse Deductions” has the meaning set forth in the Treasury Regulations
Section 1.704-2(b)(1). The amount of Nonrecourse Deductions for a given period
equals the excess, if any, of the net increase, if any, in the amount of Company
Minimum Gain during such period, over the aggregate amount of any distributions
during such period of proceeds of a Nonrecourse Liability that are allocable to
an increase in Company Minimum Gain, determined according to the provisions of
the Treasury Regulations Section 1.704-2(c).

 

“Nonrecourse Liability” has the meaning set forth in the Treasury Regulations
Section 1.704-2(b)(3).

 

“Offering” means any offering and sale of Shares, including pursuant to the
Reinvestment Plan.

 

“Organization and Offering Expenses” means all costs and expenses incurred by
and to be paid by the Company in connection with the formation of the Company
and the qualification and registration of an Offering, including total
underwriting compensation, legal, accounting, printing, mailing and filing fees,
charges of the escrow holder and transfer agent, charges of the Advisor for
administrative services related to the issuance of Shares in the Offering,
reimbursement of bona fide due diligence expenses of broker-dealers,
reimbursement of the Advisor for costs in connection with preparing sales
materials and the expenses of qualification and sale of the Shares under federal
and state laws.

 

“Owner” has the meaning ascribed to the term beneficial owner in Rule 13d-3 of
the Rules and Regulations promulgated under the Exchange Act.

 

“Percentage Interest” means, unless specifically provided otherwise, the
percentage ownership interest of any Member determined at any time by dividing a
Member’s current Shares by the total outstanding Shares of all Members. If
specifically provided otherwise, the determination of a member’s Percentage
Interest may be made on a Class-by-Class basis by dividing a Member’s current
Shares by the total outstanding Shares in a given Class of all Members in that
Class. For the avoidance of doubt, the Percentage Interest referred to in
Section 9.1(b) shall be made on a Class-by-Class basis.

 

“Performance Participation Fee” has the meaning set forth in Section 9.2(a)
hereof.

 

“Person” means any natural person, partnership, corporation, association, trust
or other legal entity.

 

“Preferred Shares” has the meaning set forth in Section 7.2 hereof.

 

“Profit” for any period means all items of Company income and gain for such
period determined according to Section 8.3.

 

“Program” means a limited or general partnership, joint venture, unincorporated
association or similar organization other than a corporation formed and operated
for the primary purpose of investment in and the operation of or gain from and
interest in the assets to be acquired by such entity.

 

“Prospectus” means the same as that term is defined in Section 2(a)(10) of the
Securities Act, including a preliminary prospectus or, in the case of an
intrastate offering, any document by whatever name known, utilized for the
purpose of offering and selling Securities to the public.

 

“Qualified Subscription Account” means the interest-bearing account established
and maintained by the Company for the purpose of holding, pending the
distribution thereof in accordance with the terms of this Agreement, of
subscriptions received from Persons who are to be admitted as Members as a
result of closings of Offerings to be held subsequent to the closing of the
Initial Closing Date.

 



14

 

 

“Record Date” means the date established by the Board of Directors for
determining (a) the identity of the Record Holders entitled to notice of, or to
vote at, any meeting of Members or entitled to exercise rights in respect of any
lawful action of Members or (b) the identity of Record Holders entitled to
receive any report or distribution or to participate in any offer.

 

“Record Date Request Notice” has the meaning set forth in Section 12.2(b).

 

“Record Holder” means (a) with respect to any Common Shares, the Person in whose
name such Shares are registered on the Membership List as of the opening of
business on a particular Business Day, and (b) with respect to any Shares of any
other class, the Person in whose name such Shares are registered on the
Membership List that the Company has caused to be kept as of the opening of
business on such Business Day.

 

“Registration Statement” means the registration statement for the Shares on a
proper form filed with the Commission under the Securities Act which
registration statement was declared effective by the Commission.

 

“Regulatory Allocations” is defined in Section 9.4.

 

“Reinvestment Plan” is defined in Section 7.16.

 

“Relative NAV” means the Company NAV multiplied by the percentage obtained by
dividing the current issued and outstanding Shares within each of Class A
Shares, Class C Shares and Class I Shares by the total issued and outstanding
Shares of all Members.

 

“Request Record Date” has the meaning set forth in 12.2(b).

 

“Roll-Up Entity” means a partnership, corporation, trust or similar entity that
would be created or would survive after the successful completion of a proposed
Roll-Up Transaction.

 

“Roll-up Transaction” means a transaction involving the acquisition, merger,
conversion, or consolidation, directly or indirectly, of the Company and the
issuance of securities of a Roll-Up Entity. Such term does not include: (i) a
transaction involving securities of the Company that have been listed on a
national securities exchange or that are traded through the National Association
of Securities Dealers Automated Quotation for at least 12 months, or (ii) a
transaction involving the conversion to a corporation, partnership, trust, or
association form of only the Company if, as a consequence of the transaction,
there will be no significant adverse change in the voting rights of the holders
of the Shares, the term of existence of the Company, compensation to the Advisor
or Sponsor or the investment objectives of the Company.

 

“Sale” means the sale, exchange, involuntary conversion, foreclosure,
condemnation, taking, casualty (other than a casualty followed by refurbishing
or replacement), or other disposition of any of the Company’s assets.

 

“Secondary Market” is defined in 10.2(c).

 

“Securities” means Shares, stock, units, membership interests or other evidences
of equity or beneficial or other interests, voting trust certificates, bonds,
debentures, notes or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as “securities” or any certificates of interest, stock or participations
in, temporary or interim certificates for, receipts for, guarantees of, or
warrants, options or rights to subscribe to, purchase or acquire, any of the
foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended.

 



15

 

 

“Selling Commissions” means any and all commissions payable to underwriters,
dealer managers or other Soliciting Dealers in connection with the sale of
Shares, including commissions payable to the Dealer Manager.

 

“Share Designation” is defined in Section 7.3.

 

“Share Repurchase Program” means, a program adopted by the Board of Directors,
if any, pursuant to which the Company may conduct Share repurchases.

 

“Shares” is defined in Section 7.1. Shares may be Common Shares or Preferred
Shares, and may be issued in different classes or series.

 

“Soliciting Dealers” means those broker-dealers that are members of the
Financial Industry Regulatory Authority or that are exempt from broker-dealer
registration, and that, in either case, enter into participating broker or other
selling agreements with the Dealer Manager to sell Shares.

 

“Special Meeting Percentage” has the meaning set forth in 12.2(b).

 

“Special Meeting Request” has the meaning set forth in 12.2(b).

 

“Special Preferred Share” means the preferred share of GREC which shall be
initially be held by the Company entitling the holder thereof to receive
distributions from GREC which are substantively equivalent to the distributions
that the Special Unitholder is entitled to receive in respect of the Special
Unit.

 

“Special Unit” means, profit interests issued pursuant to Section 4.8, the
holder of which is entitled to the Performance Participation Fee and the
Liquidation Performance Participation Fee.

 

“Special Unitholder” means, the recordholder of the Special Unit.

 

“Sponsor” means any Person directly or indirectly instrumental in organizing,
wholly or in part, the Company or any Person who will control, manage or
participate in the management of the Company, and any Affiliate of such Person.
Sponsor does not include wholly independent third parties, including attorneys,
sub-advisors, accountants and underwriters whose only compensation is for
professional services. A Person may also be deemed a Sponsor of the Company by:

 

(a) taking the initiative, directly or indirectly, in founding or organizing the
business or enterprise of the Company, either alone or in conjunction with one
or more other Persons;

 

(b) receiving a material participation in the Company in connection with the
founding or organizing of the business of the Company, in consideration of
services or property, or both services and property;

 

(c) having a substantial number of relationships and contacts with the Company;

 

(d) possessing significant rights to control Company properties;

 

(e) receiving fees for providing services to the Company which are paid on a
basis that is not customary in the Company’s industry; or

 

(f) providing goods or services to the Company on a basis which was not
negotiated at arm’s length with the Company.

 

“Subscription Agreement” means the document that a Person who buys Shares of the
Company must execute and deliver with full payment for the Shares and which,
among other provisions, contains the written consent of each Member to the
adoption of this Agreement.

 

“Subsidiary” means, with respect to any Person, any corporation, company, joint
venture, limited liability company, association or other Person in which such
Person owns, directly or indirectly, more than 50% of the outstanding equity
securities or interests, the holders of which are generally entitled to vote for
the election of the Board of Directors or other governing body of such Person.

 



16

 

 

“Substitute Member” means any Assignee of Shares who is admitted to the Company
as a Member pursuant to Section 10.3 of this Agreement.

 

“Tax Matters Partner” is defined in Section 9.9(a).

 

“Tax Member” is defined in Section 8.2.

 

“Tax Member Nonrecourse Debt” means “partner nonrecourse debt” as defined in the
Treasury Regulations Section 1.704-2(b)(4).

 

“Tax Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Tax Member Nonrecourse Debt, equal to the Company Minimum Gain that would result
if such Member Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with the Treasury Regulations Section 1.704-2(i)(3).

 

“Tax Member Nonrecourse Deductions” means “partnership nonrecourse deductions”
as defined in Treasury Regulations Section 1.704-2(i)(1) and as computed in
accordance with the Treasury Regulations Section 1.704-2(i)(2).

 

For any taxable year or other period, the amount of Tax Member Nonrecourse
Deductions with respect to a Tax Member Nonrecourse Debt equals the excess, if
any, of the net increase, if any, in the amount of the Tax Member Nonrecourse
Debt Minimum Gain attributable to such Tax Member Nonrecourse Debt over the
aggregate amount of any distributions during such year to the Member that bears
the economic risk of loss for such Tax Member Nonrecourse Debt to the extent
such distributions are from proceeds of such Tax Member Nonrecourse Debt and are
allocable to an increase in Tax Member Nonrecourse Debt Minimum Gain, determined
according to the provisions of the Treasury Regulations Section 1.704-2(i)(2).

 

“Total Return Amount” means, for each quarterly calculation period, an amount
equal to the sum of (i) the aggregate amount of all cash distributions accrued
or paid (without duplication) during such quarter on the Shares outstanding at
the end of such quarter plus (ii) the amount of the change in aggregate NAV of
such Shares since the beginning of such quarter, before giving effect to (x)
changes in the aggregate NAV of such Shares during such quarter resulting solely
from the net proceeds of issuances and/or repurchase of Shares by the Company,
and (y) the amount of any accrual of the Performance Participation Fee during
such quarter. For the avoidance of doubt, the calculation of the Total Return
Amount for each period shall (i) include any appreciation or depreciation in the
NAV of the Shares issued during such period but (ii) exclude the proceeds from
the initial issuance of such Shares. The total NAV of the Shares outstanding as
of the last business day of a calendar quarter shall be the amount against which
changes in the total NAV of the Shares outstanding during the subsequent
calendar quarter is measured. The calculation of the Total Return Amount shall
be based upon the Company’s total NAV and not on an individual per Share class
basis but changes in the Company’s total NAV will generally correspond to
cumulative changes in the total NAV per Share of each class outstanding at the
time of the calculation.

 

“Treasury Regulations” means the Treasury Regulations promulgated under the
Code.

 

ARTICLE III
POWERS AND PURPOSE

 

Section 3.1 Purpose. The purposes and powers of the Company shall be to engage
in any lawful business or activity that may be engaged in by a limited liability
company formed under the Act, as such businesses or other activities may be
determined by the Board of Directors from time to time.

 

Section 3.2 No State Law Partnership. The Company is a Delaware limited
liability company that will be treated as a partnership only for federal income
tax purposes, and if applicable, state tax purposes, and no Member shall be
deemed to be a partner or joint venturer of any other Member, for any purposes
other than federal income tax purposes and, if applicable, state tax purposes,
and this Agreement shall not be construed to suggest otherwise. The Members
intend that the Company shall be treated as a partnership for federal and, if
applicable, state income tax purposes, and each Member and the Company shall
file all tax returns and shall otherwise take all tax and financial reporting
positions in a manner consistent with such treatment.

 



17

 

 

Section 3.3 Authority.

 

(a) By executing the Subscription Agreement and subscribing for Shares, each
Member hereby agrees to be bound by the terms of this Agreement and any
amendments or supplements thereto or cancellations thereof and authorizes and
appoints with full power of substitution as its, his or her true and lawful
agent and attorney-in-fact, with full power and authority in its, his or her
name, place and stead, the Advisor and the Company, and each of their authorized
officers and attorneys-in-fact, as the case may be, to execute, swear to,
acknowledge, deliver, file and record in the appropriate public offices, as may
be required or advisable under the laws of the State of Delaware or any other
applicable jurisdiction:

 

(i) any and all certificates, instruments, agreements or other documents,
whether related to this Agreement or otherwise, and any amendment of any thereof
(including amendments reflecting the addition of any Person as a Member or any
admission or substitution of other Members or the Capital Contribution made by
any such Person or by any Member) and any other document, certificate or
instrument required to be executed and delivered, at any time, in order to
reflect the admission of any Member (including any Substitute Member);

 

(ii) any other document, certificate or instrument required to reflect any
action of the Members duly taken in the manner provided for in this Agreement,
whether or not such Member voted in favor of or otherwise consented to such
action;

 

(iii) any other document, certificate or instrument that may be required by any
regulatory body or other agency or the applicable laws of the United States, any
state or any other jurisdiction in which the Company is doing or intends to do
business or that the Board of Directors or GCM deems necessary or advisable;

 

(iv) any certificate of dissolution or cancellation of the Certificate that may
be reasonably necessary to effect the termination of the Company; and

 

(v) any instrument or papers required to terminate the business of the Company
pursuant to Article XX hereof; provided, however, that no such attorney-in-fact
shall take any action as attorney-in-fact for any Member if such action could in
any way increase the liability of such Member beyond the liability expressly set
forth in this Agreement or alter the rights of such Member under Article XII,
unless (in either case) such Member has given a power of attorney to such
attorney-in-fact expressly for such purpose

 

(vi) all ballots, consents, approvals, waivers, certificates, documents and
other instruments that the Board of Directors determines to be necessary or
appropriate to (i) make, evidence, give, confirm or ratify any vote, consent,
approval, agreement or other action that is made or given by the Members
hereunder or is consistent with the terms of this Agreement or (ii) effectuate
the terms or intent of this Agreement; provided, that when required by Article
XII or any other provision of this Agreement that establishes a percentage of
the Members or of the Members holding any class or series of Shares required to
take any action, the Advisor and the Company, and each of their authorized
officers and attorneys-in-fact, as the case may be, may exercise the power of
attorney made in this Section 3.3 only after the necessary vote, consent,
approval, agreement or other action of the Members or of the Members holding
such class or series of Shares, as applicable.

 

(b) Nothing contained in this Section 3.3 shall be construed as authorizing the
Advisor and the Company, or each of their authorized officers or
attorneys-in-fact, as the case may be, to amend, change or modify this Agreement
except in accordance with Article XVIII or as may be otherwise expressly
provided for in this Agreement.

 

(c) The foregoing power of attorney is hereby declared to be irrevocable and a
power coupled with an interest, and it shall survive and, to the maximum extent
permitted by law, not be affected by the subsequent death, incompetency,
disability, incapacity, dissolution, bankruptcy or termination of any Member and
the transfer of all or any portion of such Member’s Shares and shall extend to
such Member’s heirs, successors, assigns and personal representatives. Each such
Member hereby agrees to be bound by any representation made by the Advisor or
the Company, and each of their authorized officers or attorneys-in-fact, as the
case may be, acting in good faith pursuant to such power of attorney; and each
such Member, to the maximum extent permitted by law, hereby waives any and all
defenses that may be available to contest, negate or disaffirm the action of the
Advisor or the Company, and each of their authorized officers or
attorneys-in-fact, as the case may be, taken in good faith under such power of
attorney in accordance with this Section 3.3.

 



18

 

 

(d) Each Member hereby agrees to execute and deliver to the Directors within 5
days after receipt of the Directors’ written request therefore, such other and
further statements of interest and holdings, designations, and further
statements of interest and holdings, designations, powers of attorney and other
instruments that the Directors deem necessary to comply with any laws, rules or
regulations relating to the Company’s activities.

 

ARTICLE IV
RESIDENT AGENT AND PRINCIPAL OFFICE

 

The address of the registered agent of the Company in the State of Delaware is
c/o Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington,
Delaware 19808. The name of the Company’s registered agent is Corporation
Service Company or any successor registered agent for service of process as
shall be appointed by the Board of Directors in accordance with the Act. The
Company’s registered agent, Corporation Service Company, is a Delaware
corporation. The address of the principal office of the Company is 369 Lexington
Avenue, Suite 312, New York, NY 10017. The Company may have such other offices
or places of business as the Board of Directors may from time to time determine.

 

ARTICLE V
BOARD OF DIRECTORS

 

Section 5.1 Powers.

 

(a) Except as otherwise expressly provided in this Agreement, the Board of
Directors shall have complete and exclusive discretion to manage the business
and affairs of the Company and is authorized to and shall have all powers and
rights necessary, appropriate or advisable to effectuate and carry out the
purposes, investment policies and business of the Company. No Member, by reason
of its status as such, shall have any authority to act for or bind the Company
but shall have only the right to vote on or approve the actions specified herein
to be voted on or approved by the Members or, to the extent not inconsistent
with this Agreement, in the Act. At any time that there is only one Member, any
and all action provided for herein to be taken or approved by the Members shall
be taken or approved by the sole Member.

 

(b) The Company shall have such officers as are provided for in Article VI. The
Board of Directors may appoint, employ, or otherwise contract with such other
persons or entities for the transaction of the business of the Company or the
performance of services for or on behalf of the Company as it shall determine in
its sole discretion. The Board of Directors may delegate to the Advisor, any
officer of the Company or the Advisor, or to any such other person or entity
such authority to act on behalf of the Company as the Board of Directors may
from time to time deem appropriate in its sole discretion.

 

(c) Except as otherwise provided by the Board of Directors, when the taking of
such action has been authorized by the Board of Directors, any Director or
officer of the Company or the Advisor, or any other person specifically
authorized by the Board of Directors, may execute any contract or other
agreement or document on behalf of the Company and may execute on behalf of the
Company and file with the Secretary of State of the State of Delaware any
certificates or filings provided for in the Act.

 



19

 

 

Section 5.2 Number and Classification.

 

(a) The Board of Directors has 7 members (the “Directors”). The number of
Directors may be increased or decreased from time to time by the Board of
Directors provided, however, that the total number of Directors shall never be
fewer than 3 nor more than 11, provided, further however, that, subject to
5.2(d), at all times there shall be one more Independent Director than
non-Independent Directors.

 

(b) The names and addresses of the Directors who shall serve on the Board of
Directors are set forth in the books and records of the Company.

 

(c) The Directors may increase the number of Directors and fill any vacancy,
whether resulting from an increase in the number of Directors or otherwise, on
the Board of Directors. Any and all vacancies on the Board of Directors may be
filled by the affirmative vote of a majority of the remaining Directors in
office, even if the remaining Directors do not constitute a quorum.
Notwithstanding the foregoing sentence, the Independent Directors who remain on
the Board of Directors shall nominate replacements for vacancies among the
Independent Directors’ positions.

 

(d) Upon the Commencement of the Initial Public Offering, a majority of the
Board of Directors will be Independent Directors except for a period of 60 days
after the death, removal or resignation of an Independent Director. Any
vacancies will be filled by the affirmative vote of a majority of the remaining
Directors, though less than a quorum. No reduction in the number of Directors
shall cause the removal of any Director from office prior to the expiration of
his term.

 

Section 5.3 Committees. The Directors may establish such committees as they deem
appropriate, and may delegate to such committees such powers as the Directors
deem appropriate, in their discretion, except as prohibited by the Act; provided
that at least a majority of the members of the audit committee are Independent
Directors. The responsibilities and duties of the committees shall be set forth
in the respective charters for such committees.

 

Section 5.4 Fiduciary Obligations. The Directors serve in a fiduciary capacity
to the Company and have a fiduciary duty to the Members, including a specific
fiduciary duty to supervise the relationship of the Company with the Advisor.
The Directors shall have a fiduciary responsibility for the safekeeping and use
of all funds and assets of the Company and shall not employ or permit another to
employ such funds or assets in any manner except for the exclusive benefit of
the Company. The Directors shall not contract away the fiduciary obligations
owned to the Members under common law.

 

Section 5.5 Resignation or Removal.

 

(a) Any Director may resign by written notice to the Board of Directors,
effective upon execution and delivery to the Company of such written notice or
upon any future date specified in the notice. Any Director, or the entire Board
of Directors, may be removed from office at any time, with or without cause, by
the affirmative vote of a majority of the votes entitled to be cast at a meeting
called, pursuant to Article XII, for the purpose of the proposed removal
(excluding any Shares or Percentage Interest of any affiliated Director being
removed) without the necessity for concurrence by the Directors.

 

Section 5.6 Approval by Independent Directors. A majority of Independent
Directors must approve all applicable matters as specified in this Agreement.

 

Section 5.7 Certain Determinations by Board of Directors. The determination as
to any of the following matters, made in good faith by or pursuant to the
direction of the Board of Directors consistent with this Agreement, shall be
final and conclusive and shall be binding upon the Company and every holder of
Shares: the amount of the net income for any period and the amount of assets at
any time legally available for the payment of distributions or redemption of
Shares, the amount of net assets, annual or other cash flow, funds from
operations or net profit; the amount, purpose, time of creation, increase or
decrease, alteration or cancellation of any reserves or charges and the
propriety thereof (whether or not any obligation or liability for which such
reserves or charges shall have been created shall have been paid or discharged);
any interpretation of the terms, preferences, conversion or other rights, voting
powers or rights, restrictions, limitations as to distributions, qualifications
or terms or conditions of redemption of any class or series of Shares; the fair
value, or any sale, bid or asked price to be applied in determining the fair
value, of any asset owned or held by the Company or any Shares; the number of
Shares of any class of the Company; any matter relating to the acquisition,
holding and disposition of any assets by the Company; or any other matter
relating to the business and affairs of the Company or required or permitted by
applicable law, this Agreement or otherwise to be determined by the Board of
Directors; provided, however, that any determination by the Board of Directors
as to any of the preceding matters shall not render invalid or improper any
action taken or omitted prior to such determination and no Director shall be
liable for making or failing to make such a determination.

 



20

 

 

Section 5.8 Place of Meetings and Meetings by Telephone. All meetings of the
Directors may be held at any place that has been designated from time to time by
resolution of the Directors. In the absence of such a designation, regular
meetings shall be held at the principal place of business of the Company. Any
meeting, regular or special, may be held by conference telephone or similar
communication equipment so long as all Directors participating in the meeting
can hear one another, and all Directors participating by telephone or similar
communication equipment shall be deemed to be present in person at the meeting.

 

Section 5.9 Regular Meetings. Regular meetings of the Directors shall be held at
such times and at such places as shall be fixed by the Directors. Such regular
meetings may be held without notice.

 

Section 5.10 Special Meetings. Special meetings of the Directors for any purpose
or purposes may be called at any time by any Director or by the Chief Executive
Officer or the President. Notice of the time and place of a special meeting
shall be delivered personally or by telephone to each Director and sent by
first-class mail, by facsimile or electronic mail (or similar electronic means)
or by nationally recognized overnight courier, charges prepaid, addressed to
each Director at that Director’s address as it is shown on the records of the
Company. In case the notice is mailed, it shall be deposited in the United
States mail at least 5 calendar days before the time of the holding of the
meeting. In case notice is delivered by overnight courier, it shall be given at
least 2 calendar days before the time of the holding of the meeting. In case the
notice is delivered personally or by telephone or by facsimile or electronic
mail (or similar electronic means), it shall be given at least 1 calendar day
before the time of the holding of the meeting. Any oral notice given personally
or by telephone may be communicated either to the Directors or to a person at
the office of the Directors who the person giving the notice has reason to
believe will promptly communicate it to the Director. The notice need not
specify the purpose of the meeting.

 

Section 5.11 Quorum. A majority of the authorized number of Directors shall
constitute a quorum for the transaction of business, except to adjourn as
provided in Section 5.13. Every act or decision done or made by the affirmative
vote of a majority of the Directors present at a meeting duly held at which a
quorum is present shall be regarded as the act of the Directors, except to the
extent that the vote of a higher number of Directors is required by this
Agreement or applicable law.

 

Section 5.12 Waiver of Notice. Notice of any meeting need not be given to any
Director who either before or after the meeting signs a written waiver of
notice, a consent to holding the meeting, or an approval of the minutes. The
waiver of notice or consent need not specify the purpose of the meeting. All
such waivers, consents, and approvals shall be filed with the records of the
Company or made a part of the minutes of the meeting. Notice of a meeting shall
also be deemed given to any Director who attends the meeting without protesting
before or at its commencement the lack of notice to that Director.

 

Section 5.13 Adjournment. A majority of the Directors present, whether or not
constituting a quorum, may adjourn any meeting to another time and place. Notice
of the time and place of holding an adjourned meeting need not be given unless
the meeting is adjourned for more than 48 hours, in which case notice of the
time and place shall be given before the time of the adjourned meeting.

 

Section 5.14 Action Without a Meeting. Any action to be taken by the Directors
at a meeting may be taken without such meeting by the written consent of a
majority of the Directors then in office (or such higher number of Directors as
is required to authorize or take such action under the terms of this Agreement
or applicable law). Any such written consent may be executed and given by
facsimile, electronic mail or similar electronic means. Such written consents
shall be filed with the minutes of the proceedings of the Directors. If any
action is so taken by the Directors by the written consent of less than all of
the Directors, prompt notice of the taking of such action shall be furnished to
each Director who did not execute such written consent, provided that the
effectiveness of such action shall not be impaired by any delay or failure to
furnish such notice.

 



21

 

 

ARTICLE VI
OFFICERS

 

Section 6.1 Officers. The officers of the Company shall be a Chief Executive
Officer, a President, and a Chief Financial Officer. The Company may also have,
at the discretion of the Directors, such other officers as may be appointed in
accordance with the provisions of Section 6.3. Any number of offices may be held
by the same person. Each of the officers of the Company may but need not be a
Director. The descriptions of the duties and responsibilities of the officers of
the Company are set forth in Schedule A, which may be amended from time to time
at the discretion of the Directors.

 

Section 6.2 Election of Officers. The officers of the Company, except such
officers as may be appointed in accordance with the provisions of Section 6.3 or
Section 6.5, shall be chosen by the Directors, and each shall serve at the
pleasure of the Directors.

 

Section 6.3 Subordinate Officers. The Directors may appoint and may empower the
Chief Executive Officer, or any other officer, to appoint such other officers as
the business of the Company may require, each of whom shall hold office for such
period, have such authority and perform such duties as are provided in this
Agreement or as the Directors (or, to the extent the power to prescribe
authorities and duties of subordinate officers is delegated to him or her, the
Chief Executive Officer, or such other officer) may from time to time determine.

 

Section 6.4 Removal and Resignation of Officers. Any officer may be removed,
with or without cause, by the Directors at any regular or special meeting of the
Directors or by such officer, if any, upon whom such power of removal may be
conferred by the Directors. Any officer may resign at any time by giving written
notice to the Company. Any resignation shall take effect at the date of the
receipt of that notice or at any later time specified in that notice; and unless
otherwise specified in notice of a resignation, the acceptance of the
resignation shall not be necessary to make it effective. Any resignation is
without prejudice to the rights, if any, of the Company under any contract to
which the officer is a party.

 

Section 6.5 Vacancies in Offices. A vacancy in any office because of death,
resignation, removal, disqualification or other cause shall be filled in the
manner prescribed in this Agreement for regular appointment to that office. The
Chief Executive Officer may make temporary appointments to a vacant office
pending action by the Directors.

 

ARTICLE VII
CAPITAL CONTRIBUTIONS; COMMON SHARES; PREFERRED SHARES; SPECIAL UNITS

 

Section 7.1 Shares. A Member’s Membership Interest in the Company, including
such Member’s right to receive Distributions from the Company, shall be
represented by the “Share” or “Shares” held by such Member. Initially, there
shall be three Classes of Common Shares: (i) class A Shares (“Class A Shares”),
(ii) class C Shares (“Class C Shares”), and (iii) class I Shares (“Class I
Shares”), and such Classes shall have the following commissions and fees
relating to them:

 

(a) Each Class A Share issued in the primary offering shall be subject to a
sales commission of up to 7.00% per Share and a Dealer Manager fee of up to
2.75% per Share, which underwriting compensation is subject to change in
subsequent offerings. No sales commissions or Dealer Manager fees shall be paid
with respect to any Class A Shares issued pursuant to the Reinvestment Plan.

 

(b) Each Class C Share issued in the primary offering shall be subject to a
sales commission of up to 3.00% per Share and a Dealer Manager fee of up to
2.75% per Share, which underwriting compensation is subject to change in
subsequent offerings. In addition, with respect to Class C Shares, the Company
shall pay the Dealer Manager on a monthly basis a distribution fee
(“Distribution Fee”) that accrues daily equal to 1/365th of 0.80% of the amount
of the net asset value for the Class C Shares for such day on a continuous basis
from year to year. No sales commissions or Dealer Manager fee shall be paid with
respect to any Class C Shares issued pursuant to the Reinvestment Plan.

 



22

 

 

(c) Each Class I Share issued in the primary offering shall be subject to a
Dealer Manager fee of up to 1.75% per Share, which underwriting compensation is
subject to change in subsequent offerings. No Dealer Manager fees shall be paid
with respect to any Class I Shares issued pursuant to the Reinvestment Plan.

 

Section 7.2 Authorized Common Shares, Preferred Shares, and Special Units. The
Company is initially authorized to issue up to 400,000,000 Shares, of which
350,000,000 Common Shares are designated as Class A, Class C, and Class I
Shares, and 50,000,000 are designated as Preferred Shares (“Preferred Shares”).
In addition, the Company is authorized to issue one Special Unit. All Shares and
the Special Unit issued pursuant to, and in accordance with the requirements of,
this Article VII shall be validly issued, fully paid and nonassessable Shares or
a Special Unit in the Company. Each Class of Common Shares will have the same
voting rights. Special Units will have no voting rights. If Shares of one class
or series are classified or reclassified into Shares of another class or series
pursuant to Section 7.3, the number of authorized Shares of the former class or
series shall be automatically decreased and the number of Shares of the latter
class or series shall be automatically increased, in each case by the number of
Shares so classified or reclassified, so that the aggregate number of Shares of
all classes or series that the Company has authority to issue shall not be more
than the total number of Shares set forth in the first sentence of this
paragraph. The Board of Directors, with the approval of a majority of the entire
Board and without any action by the Members, may amend this Agreement from time
to time to increase or decrease the aggregate number of Shares or the number of
Shares of any class or series that the Company has authority to issue.

 

Section 7.3 Classified or Reclassified Shares. Prior to issuance of classified
or reclassified Shares of any class or series, the Board of Directors by
resolution shall (a) designate that class or series to distinguish it from all
other classes and series of Shares of the Company, (b) specify the number of
Shares to be included in the class or series; and (c) set or change, subject to
the provisions of Articles X and XI and subject to the express terms of any
class or series of Shares of the Company outstanding at the time, the
preferences, conversion or other rights, voting powers, restrictions,
limitations as to dividends or other distributions, qualifications and terms and
conditions of redemption for each class or series (a “Share Designation”). A
Share Designation shall be effective when a duly executed original of the same
is delivered to the Secretary of the Company for inclusion among the books and
records of the Company, and shall be annexed to, and constitute part of, this
Agreement.

 

Section 7.4 Special Unit. On the closing of the Initial Public Offering, the
Company issued one Special Unit to the Special Unitholder. There was no
obligation to contribute any capital in connection with the issuance of the
Special Unit, and the Capital Account balance of the Special Unitholder was
zero.

 

Section 7.5 Characterization of Special Unit as Profits Interests. The Special
Unit issued under this Agreement is intended to qualify as “profits interests”
under IRS Revenue Procedures 93-27 and 2001-43, and the sections of this
Agreement relating to such interests shall be interpreted and applied
consistently therewith. In addition, the Board of Directors is hereby authorized
upon publication of final Regulations in the Federal Register (or other official
pronouncement), to amend this Agreement as it determines, in its sole
discretion, to provide for: (A) the election of a safe harbor under
Regulation Section 1.83-3(1) (or any similar provision) under which the fair
market value of any Special Units that are transferred in connection with the
performance of services are treated as being equal to the liquidation value of
such Membership Interests, with (B) an agreement by the Company and all of its
Members to comply with all the requirements set forth in such regulations and
Notice 2005-43 (and any other guidance provided by the Internal Revenue Service
with respect to such election) with respect to all Special Units transferred in
connection with the performance of services while the election remains
effective, (C) the allocation of items of income, gains, deductions, and losses
required by any final Regulations similar to Proposed
Regulation Sections 1.704-1(b)(4)(xii)(b) and (c), and (D) any other related
amendments. The Members acknowledge and agree that the exercise by the Board of
Directors of any discretion provided to it hereunder shall not be a modification
or amendment to this Agreement.

 



23

 

 

Section 7.6 Capital Contribution by GCM. GCM made a cash Capital Contribution to
the Company of $201,000 for Shares in the Offering. GCM shall have no obligation
to make any further Capital Contributions to the Company.

 

Section 7.7 Additional Capital Contributions. No Member shall be required to
make any Capital Contribution in addition to the purchase price paid for such
Member’s Shares pursuant to the Offering.

 

Section 7.8 Capital Contributions by New Members. The Directors are authorized
and directed to raise capital for the Company as provided in the Prospectus by
offering and selling Shares to Members as follows:

 

(a) Each Class A Share shall initially be issued for a purchase price of $10.00,
subject to certain possible discounts, until such time as the Board of Directors
adjusts the purchase price of Class A Shares.

 

(b) Each Class C Share shall initially be issued for a purchase price of $9.576,
subject to certain possible discounts, until such time as the Board of Directors
adjusts the purchase price of Class C Shares.

 

(c) Each Class I Share shall initially be issued for a purchase price of $9.186,
subject to certain possible discounts, until such time as the Board of Directors
adjusts the purchase price of Class I Shares.

 

(d) Except as set forth below, the initial minimum purchase of Shares shall be
$2,000 (or such greater minimum number as may be required under applicable state
or federal laws) per Member (including subscriptions from entities of which such
Member is the sole beneficial owner) and any additional purchases of Shares
shall be $500 (or such greater minimum number as may be required under
applicable state or federal laws) per Member (including subscriptions from
entities of which such Member is the sole beneficial owner). Notwithstanding the
foregoing, the provisions set forth above relating to the minimum number of
Shares which may be purchased shall not apply to purchases of Shares pursuant to
the Reinvestment Plan.

 

(e) The Directors may accept subscriptions for fractional Shares in excess of
the minimum subscription amount.

 

(f) The Directors may refuse to accept subscriptions for Shares and
contributions tendered therewith for any reason whatsoever.

 

(g) Each Share sold to a subscriber shall be fully paid and nonassessable.

 

(h) The Directors are further authorized to cause the Company to issue
additional Shares of any class or series to Members pursuant to the terms of
this Agreement, including pursuant to any plan of merger, plan of exchange or
plan of conversion adopted by the Company.

 

Section 7.9 Public Offering. Subject to compliance with applicable state
securities laws and regulations, the Offering shall terminate 2 years from the
date of the Prospectus unless fully subscribed at an earlier date or terminated
on an earlier date by the Board of Directors, or unless extended by the Board of
Directors for up to an additional 12 months. Except as otherwise provided in
this Agreement, the Board of Directors shall have sole and complete discretion
in determining the terms and conditions of the offer and sale of Shares and are
hereby authorized and directed to do all things which the Board of Directors
deems to be necessary, convenient, appropriate and advisable in connection
therewith, including the preparation and filing of the Registration Statement
with the Securities and Exchange Commission and the securities commissioners (or
similar agencies or officers) of such jurisdictions as the Directors shall
determine, and the execution or performance of agreements with selling agents
and others concerning the marketing of the Shares, all on such basis and upon
such terms as the Directors shall determine.

 

Section 7.10 Minimum Capitalization. The Offering will terminate if the Company
has not received and accepted subscriptions for the Minimum Offering on or
before the Minimum Offering Expiration Date.

 



24

 

 

Section 7.11 Escrow Account. Until subscriptions for the Minimum Offering are
received and accepted by the Board of Directors, or until the Minimum Offering
Expiration Date, whichever first occurs, all subscription proceeds shall be held
in an escrow account separate and apart from all other funds and invested in
obligations of, or obligations guaranteed by, the United States government, or
bank money-market accounts or certificates of deposit of national or state banks
that have deposits insured by the Federal Deposit Insurance Corporation
(including certificates of deposit of any bank acting as a depository or
custodian for any such funds), which mature on or before the Minimum Offering
Expiration Date, unless such instrument cannot be readily sold or otherwise
disposed of for cash by the Minimum Offering Expiration Date without any
dissipation of the subscription proceeds invested, all in the discretion of such
escrow agent or agents appointed by the Board of Directors. All moneys tendered
by Persons whose subscriptions are rejected shall be returned, without interest,
to such Persons promptly after such rejection. If subscriptions for the Minimum
Offering are not received and accepted before the Minimum Offering Expiration
Date, those subscriptions and funds in escrow on such date shall be returned to
the subscribers, together with any interest earned thereon. Notwithstanding the
above, the escrow shall be modified to reflect any particular requirements of
federal law or any state in which the Shares are offered. The Company is
authorized to enter into one or more escrow agreements on behalf of the Company
in such form as is satisfactory to the Board of Directors reflecting the
requirements of this Section 7.11 and containing such additional terms as are
not inconsistent with this Section 7.11. Upon satisfying the Minimum Offering
requirement, funds shall be released from escrow to the Company within
approximately 30 days and investors with subscription funds held in the escrow
shall be admitted as Members as soon as practicable, but in no event later than
15 days after such release.

 

Section 7.12 Admission of Members.

 

(a) No action or consent by any Members shall be required for the admission of
Members to the Company. Subscriptions will be accepted or rejected within 10
days of receipt of each completed Subscription Agreement by the Company and, if
rejected, all funds shall be returned to such subscribers and without deduction
for any expenses within 10 Business Days from the date the subscription is
rejected. Prior to satisfying the Minimum Offering requirement, funds of
subscribers for Shares pursuant to the Offering shall be held in the escrow
account described in Section 7.11 above. Such funds shall not be released from
escrow, and no subscribers for Shares shall be admitted to the Company unless
and until the receipt and acceptance by the Company of the Minimum Offering. Any
subscriber shall be admitted as a Member no later than the last day of the
calendar month following the date his or her subscription was accepted by the
Company.

 

(b) No Person who subscribes for Shares in the Offering shall be admitted as a
Member who has not executed and delivered to the Company the Subscription
Agreement specified in the Prospectus, together with such other documents and
instruments as the Directors may deem necessary or desirable to effect such
admission.

 

Section 7.13 Interest on Capital Contributions. No interest shall be paid on, or
in respect of, any Capital Contribution to the Company by any Member, nor shall
any Member have the right to demand or receive cash or other property in return
for the Member’s Capital Contribution.

 

Section 7.14 Suitability Standards. Upon the Commencement of the Initial Public
Offering and until Listing, the following provisions shall apply:

 

(a) Subject to suitability standards established by individual states or any
higher standards established by the Board of Directors to become a Member of the
Company, if the prospective Member is an individual (including an individual
beneficiary of a purchasing Individual Retirement Account as defined in the
Code), or if the prospective Member is a fiduciary (such as a trustee of a trust
or corporate pension or profit sharing plan, or other tax-exempt organization,
or a custodian under a Uniform Gifts to Minors Act), such individual or
fiduciary, as the case may be, shall represent to the Company, among other
requirements as the Company may require from time to time:

 

(i) that such individual (or, in the case of a fiduciary, that the fiduciary
account or the donor who directly or indirectly supplies the funds to purchase
the Shares) has a minimum annual gross income of $70,000 and a Net Worth
(excluding home, furnishings and automobiles) of not less than $70,000; or

 



25

 

 

(ii) that such individual (or, in the case of a fiduciary, that the fiduciary
account or the donor who directly or indirectly supplies the funds to purchase
the Shares) has a Net Worth (excluding home, furnishings and automobiles) of not
less than $250,000.

 

(b) The Sponsor and each Person selling Shares on behalf of the Sponsor or the
Company shall make every reasonable effort to determine that the purchase of
Shares is a suitable and appropriate investment for each Member. In making this
determination, the Sponsor or each Person selling Shares on behalf of the
Sponsor or the Company shall ascertain that the prospective Member:

 

(i) meets the minimum income and Net Worth standards established for the
Company;

 

(ii) can reasonably benefit from the Company based on the prospective Member’s
overall investment objectives and portfolio structure;

 

(iii) is able to bear the economic risk of the investment based on the
prospective Member’s overall financial situation; and

 

(iv) has apparent understanding of: (1) the fundamental risks of the investment;
(2) the risk that the Member may lose the entire investment; (3) the lack of
liquidity of the Shares; (4) the restrictions on transferability of the Shares;
(5) the background and qualifications of the Sponsor or the Advisor; and (6) the
tax consequences of the investment. The Sponsor or each Person selling Shares on
behalf of the Sponsor or the Company shall make this determination on the basis
of information or representations it has obtained from a prospective Member.
Relevant information for this purpose will include at least the age, investment
objectives, investment experiences, income, Net Worth, financial situation, and
other investments of the prospective Member, as well as any other pertinent
factors. The Sponsor or each Person selling Share on behalf of the Sponsor or
the Company shall maintain records of the information used to determine that an
investment in Shares is suitable and appropriate for a Member. The Sponsor or
each Person selling Shares on behalf of the Sponsor or the Company shall
maintain these records or copies of representations made for at least 6 years.

 

(c) Subject to certain individual state requirements, the issuance of Shares
under the Reinvestment Plan, or higher standards established by the Board of
Directors from time to time, no Member will be permitted to make an initial
investment in the Company by purchasing a number of Shares valued at less than
$2,000.

 

Section 7.15 Repurchase of Shares. The Board of Directors may establish, from
time to time, a Share Repurchase Program, provided, however, that such
repurchase does not impair the capital or operations of the Company. The
Sponsor, the Advisor, the Directors or any Affiliates thereof may not receive
any fees on the repurchase of Shares by the Company.

 

Section 7.16 Distribution Reinvestment Plans. The Board of Directors may
establish, from time to time, a distribution reinvestment plan or plans (a
“Reinvestment Plan”) if all of the following conditions are met: (i) the Company
and any subsequent entities in which the Members reinvest are registered or
exempted under applicable state securities laws; (ii) except as otherwise
provided herein, no sales commissions or fees shall be deducted directly or
indirectly from the reinvested funds by the Advisor; (iii) any subsequent
entities in which the Members reinvest has substantially identical investment
objectives as the Company; (iv) the Members are free to elect or revoke
reinvestment within a reasonable time and such right is fully disclosed in the
offering documents; (v) the Members shall have received a Prospectus, which is
current as of the date of each such reinvestment; and (vi) the broker-dealer or
the issuer assumes responsibility for blue sky compliance and performance of due
diligence responsibilities and has contacted the Members to ascertain whether
the Members continue to meet the applicable states’ suitability standard for
participation in each reinvestment.

 

Section 7.17 Assessments. Mandatory Assessments of any kind shall be prohibited.

 



26

 

 

ARTICLE VIII
CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

 

Section 8.1 Company Capital. No Member shall be paid interest on any Capital
Contribution to the Company or on such Member’s Capital Account, and no Member
shall have any right (i) to demand the return of such Member’s Capital
Contribution or any other distribution from the Company (whether upon
resignation, withdrawal or otherwise), except upon dissolution of the Company
pursuant to Section 20.3 hereof, (ii) to cause a partition of the Company’s
assets, or (iii) to own or use any particular or individual assets of the
Company.

 

Section 8.2 Establishment and Determination of Capital Accounts. A capital
account (“Capital Account”) shall be established for each Member and for the
Special Unitholder (each a “Tax Member”). The Capital Account of each Tax Member
shall consist of his, her or its initial Capital Contribution and shall be
(i) increased by (a) any additional Capital Contributions made by such Tax
Member pursuant to the terms of this Agreement, (b) the amount of any Company
liabilities that are assumed by such Tax Member, and (c) such Tax Member’s share
of Profits allocated to such Tax Member pursuant to Section 9.3, (ii) decreased
by (a) such Tax Member’s share of Losses allocated to such Tax Member pursuant
to Section 9.3 and (b) any Distributions to such Tax Member (net of liabilities
assumed by such Tax Member and liabilities to which such property is subject)
distributed to such Tax Member and (iii) adjusted as otherwise required by the
Code and the regulations thereunder, including the rules of Treasury Regulation
Section 1.704-1(b)(2)(iv). Any references in this Agreement to the Capital
Account of a Tax Member shall be deemed to refer to such Capital Account as the
same may be increased or decreased from time to time as set forth above.

 

Section 8.3 Computation of Amounts. For purposes of computing the amount of any
item of income, gain, loss, deduction or expense to be reflected in Capital
Accounts, the determination, recognition and classification of each such item
shall be the same as its determination, recognition and classification for
federal income tax purposes; provided that:

 

(i) any income that is exempt from Federal income tax shall be added to such
taxable income or losses;

 

(ii) any expenditures of the Company described in Section 705(a)(2)(B) of the
Code or treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(i), shall be subtracted from such taxable
income or losses;

 

(iii) if the Book Value of any Company property is adjusted pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(e) (in connection with a distribution of
such property) or (f) (in connection with a revaluation of Capital Accounts),
then the amount of such adjustment shall be taken into account as gain or loss
from the disposition of such property;

 

(iv) if property that is reflected on the books of the Company has a Book Value
that differs from the adjusted tax basis of such property, then depreciation,
amortization and gain or loss with respect to such property shall be determined
by reference to such Book Value; and

 

(v) the computation of all items of income, gain, loss, deduction and expense
shall be made without regard to any election pursuant to Section 754 of the Code
that may be made by the Company, unless the adjustment to basis of Company
property pursuant to such election is reflected in Capital Accounts pursuant to
Treasury Regulation Section 1.704-l(b)(2)(iv)(m).

 

Section 8.4 Negative Capital Accounts. No Tax Member shall be required to pay to
the Company or any other Tax Member any deficit or negative balance which may
exist from time to time in such Tax Member’s Capital Account.

 

Section 8.5 Adjustments to Book Value. The Company shall adjust the Book Value
of its assets to fair market value in accordance with Treasury Regulation
Section l.704-l(b)(2)(iv)(f) as of the following times: (a) at the Directors’
discretion, in connection with the issuance of Membership Interests in the
Company and the computation of Company NAV; (b) at the Directors’ discretion, in
connection with the Distribution by the Company to a Tax Member of more than a
de minimis amount of Company assets, including cash, if as a result of such
Distribution, such Tax Member’s interest in the Company is reduced (including a
redemption); and (c) the liquidation of the Company within the meaning of
Treasury Regulation Section 1.704-1 (b)(2)(ii)(g). Any such increase or decrease
in Book Value of an asset made pursuant to Section 8.5(a) or (b) shall, as a
matter of administrative convenience, occur on a quarterly basis to take into
consideration the contributions by and distributions to Tax Members over the
course of a given quarter, Furthermore, any such increase or decrease in Book
Value of an asset shall be allocated as a Profit or Loss to the Capital Accounts
of the Tax Members under Section 9.3 (determined immediately prior to the
issuance of the new Membership Interests or the distribution of assets in an
ownership reduction transaction).

 



27

 

 

Section 8.6 Compliance With Section 1.704-1(b). The provisions of this Agreement
relating to the maintenance of Capital Accounts are intended to comply with
Section 1.704-1(b) of the Treasury Regulations, and shall be interpreted and
applied in a manner consistent with such Treasury Regulations. If the Directors
determine that it is prudent to modify the manner in which the Capital Accounts,
or any debits or credits thereto (including debits or credits relating to
liabilities which are secured by contributed or distributed property or which
are assumed by the Company or any Tax Member), are computed in order to comply
with such regulation, the Directors may make such modification, provided that it
is not likely to have a material effect on the amount distributable to any Tax
Member pursuant to Section 9.2 on the dissolution of the Company. The Directors
also shall (a) make any adjustments that are necessary or appropriate to
maintain equality between the Capital Accounts of the Tax Members and the amount
of Company capital reflected on the Company’s balance sheet, as computed for
book purposes, in accordance with Treasury Regulation Section 1.704-1(b)(iv)(g),
and (b) make any appropriate modifications in the event unanticipated events
might otherwise cause this Agreement not to comply with Treasury Regulation
Section 1.704-1(b).

 

Section 8.7 Transfer of Capital Accounts. The original Capital Account
established for each substituted Tax Member shall be in the same amount as the
Capital Account of the Tax Member (or portion thereof) to which such substituted
Tax Member succeeds, at the time such substituted Tax Member is admitted to the
Company. The Capital Account of any Tax Member whose interest in the Company
shall be increased or decreased by means of the transfer of Membership
Interests, or in the case of the Special Unitholder, the Special Unit, to or
from such Tax Member shall be appropriately adjusted to reflect such transfer.
Any reference in this Agreement to a Capital Contribution of or Distribution to
a Tax Member that has succeeded any other Tax Member shall include any Capital
Contributions or Distributions previously made by or to the former Tax Member on
account of the Membership Interests, or in the case of the Special Unitholder,
the Special Unit, of such former Tax Member transferred to such Tax Member.

 

ARTICLE IX
DISTRIBUTIONS; ALLOCATIONS OF PROFITS AND LOSSES; FEES PAID TO SPECIAL
UNITHOLDERS

 

Section 9.1 Generally.

 

(a) Subject to the provisions of Section 18-607 of the Act, the Directors shall
have sole discretion regarding the amounts and timing of distributions to
Members, in each case subject to the retention of, or payment to third parties
of, such funds or reserves as it deems necessary with respect to anticipated
business needs of the Company which shall include (but not by way of limitation)
the payment or the making of provision for the payment when due of Company
obligations, including the payment of any management or administrative fees and
expenses or any other obligations. In no event, however, shall funds be advanced
or borrowed by the Company for the purpose of distributions, if the amount of
such distributions would exceed the Company’s accrued and received revenues for
the previous four quarters, less paid and accrued operating costs with respect
to such revenues and costs shall be made in accordance with generally accepted
accounting principles, consistently applied. Cash distributions from the Company
to the Sponsor shall only be made in conjunction with distributions to Members
and only out of funds properly allocated to the Sponsor’s account.

 

(b) Subject to the rights of any holders of Preferred Shares specified in any
Share Designation, distributions shall be paid: (i) first, to Record Holders of
the Special Units as provided in Section 9.2 hereof, and (ii) second, with
respect to any Common Shares, in accordance with the rights of such class of
Shares (and, within such class, pro rata in proportion to the respective
Percentage Interests on such Record Date, or such other date as the Board of
Directors may determine in its sole discretion).

 



28

 

 

Section 9.2 Fees Paid to Special Unitholders.

 

(a) When Special Units are outstanding, Special Unitholders shall be entitled to
receive a payment of a performance participation fee (“Performance Participation
Fee”) with respect to the most recently completed fiscal quarter, calculated and
payable quarterly in arrears, as follows:

 

(i) First, if the Total Return Amount for such period exceeds the sum of (x) the
Hurdle Amount for such period and (y) the Loss Carryforward Amount for such
Period (any such excess, “Excess Profits”), 100% of distributable cash until the
total amount paid to the Special Unitholder pursuant to this clause equals 12.5%
of the sum of (x) the Hurdle Amount for such period and (y) any amount payable
to the Special Unitholder pursuant to this clause (this is commonly referred to
as a “Catch-Up Amount”).  For the avoidance of doubt, notwithstanding the total
amount of the Catch-Up Amount calculated and payable for each period, the
portion of the Catch-Up Amount paid in cash for such period shall not exceed the
amount of Excess Profits for such period.

 

(ii) Second, to the extent there are remaining Excess Profits, 100% of such
remaining Excess Profits until the total amount paid to the Special Unitholder
pursuant to this clause equals the amount of the Fee Carryforward Amount for
such period; and

 

(iii) Third, to the extent there are any remaining Excess Profits, 12.5% of such
remaining Excess Profits.

 

For the avoidance of doubt, the aggregate amount paid to the Special Unitholder
pursuant to clauses (i) and (ii) above for any quarterly period shall not be in
excess of the amount of Excess Profits, if any, for such period. For purposes of
calculating the foregoing, all quarterly valuations will be determined by the
Company in accordance with the Company’s valuation procedures. The Special
Unitholder shall not be obligated to return any portion of the Performance
Participation Fee previously paid due to the subsequent performance of the
Company.

 

(b) A Liquidation Performance Participation Fee (“Liquidation Performance
Participation Fee”), payable upon a Listing or Liquidation, calculated as
follows: 20.0% of the net proceeds from the Liquidation of the Company remaining
after investors have received Distributions of net proceeds from the Liquidation
of the Company equal to Adjusted Capital as calculated immediately prior to
Liquidation. In the event of a Listing, the Liquidation Performance
Participation Fee will equal 20.0% of the Listing Premium, if any. Any Listing
Premium, and related Liquidation Performance Participation Fee, will be
determined and payable in arrears 30 days after the commencement of trading of
Shares following such Listing.

 

(c) The Company shall pay no distributions to the Members or fees to the Special
Unitholder except as provided in this Article IX and Article XX. The Company,
and Board of Directors on behalf of the Company with respect to Distributions to
Members, shall not be required to make distributions from the Company to any
Member or pay any fees to the Special Unitholder to the extent such distribution
and/or fee is inconsistent with, or in violation of, the Act or any provision of
this Agreement or other applicable law.

 

(d) No right is given to any Member or the Special Unitholder to demand and
receive property other than cash as provided in this Agreement. The Company will
make no Distributions of in-kind property to Members, except for
(A) Distributions of readily marketable securities, or securities that may
become readily marketable within a reasonable period of time, (B) Distributions
of beneficial interests in a liquidating trust established for the dissolution
of the Company or (C) Distributions in connection with the liquidation of the
Assets in accordance with the terms of this Agreement unless, in the case of (B)
and (C), (i) the Board of Directors advises each Member of the risks associated
with the direct ownership of the property, (ii) the Board of Directors offers
each Member the election of receiving in-kind property Distributions, and (iii)
the Company distributes in-kind property only to those Members who accept such
offer by the Board of Directors.

 

(e) To the extent that the Company makes a Distribution in-kind of shares of
GREC (or its successor) to the Members, the Company shall provide to the Special
Unitholder at least 20 Business Days’ notice of such proposed distribution which
shall specify the proposed distribution date, the terms of the distribution and
the Special Unitholder’s right to elect to receive the Special Preferred Share.
The Special Unitholder shall provide notice no later than 5 Business Days prior
to the proposed distribution date of its election to receive the Special
Preferred Share. During such time as the Special Unit is outstanding, the
Company shall not distribute or otherwise dispose of the Special Preferred Share
without the consent of the Special Unitholder.

 



29

 

 

(f)

 

(i)In the event of a “Trigger Event” (as defined in Section 9.2(e)(ii) hereof),
the Company shall have the right (the “Call Right”) to redeem the Special Unit
or the Special Preferred Share, as applicable. The Board of Directors shall
exercise the Call Right by providing the Special Unitholder with written notice
of the Board of Directors’ desire to exercise the Call Right within 60 days of
the occurrence of a Trigger Event. The purchase price to be paid by the Company
for the Special Unit or the Special Preferred Share shall equal the fair market
value of such Special Unit or Special Preferred Share as determined by an
appraisal of an independent third-party experienced in the valuation of similar
assets, selected by the Company and the Special Unitholder in good faith, shall
be paid in cash or in Shares (at the option of the Special Unitholder) within
120 days after the Company provides the written notice required under this
Section 9.2(e)(i). Such appraisal may be in the form of an opinion by such
independent third party that the consideration being paid by the Company is
fair, from a financial point of view, to the Company.

 

(ii)For purposes of this Section 9.2, a Trigger Event means the:

 

(A) non-renewal of the Advisory Agreement upon the expiration of its then
current term;

 

(B) termination of the Advisory Agreement for any reason under circumstances
where an Affiliate of the Advisor does not serve as the advisor under any
replacement advisory agreement; or

 

(C) resignation of the Advisor under the Advisory Agreement.

 

(g) Notwithstanding the other provisions of this Article IX, net proceeds from
the sale of any remaining assets, and any other cash received or reductions in
reserves made after commencement of the Liquidation of the Company, shall be
distributed to the Members or the Special Unitholder in accordance with Article
XX hereof.

 

Section 9.3 Allocation of Profit and Loss. For each fiscal year of the Company,
after adjusting each Tax Member’s Capital Account for all Capital Contributions
and distributions during such fiscal year and all special allocations pursuant
to Section 9.4 with respect to such fiscal year, all Profits and Losses
(including special allocations of Distribution Fees and other than Profits and
Losses specially allocated pursuant to Section 9.4) shall be allocated to the
Tax Members’ Capital Accounts in a manner such that, as of the end of such
fiscal year, the Capital Account of each Tax Member (which may be either a
positive or negative balance) shall be equal to the amount which would be
distributed to such Tax Member if the Company were to liquidate all of its
assets for the Book Value thereof and distributed the proceeds thereof pursuant
to the order of priorities set forth in Section 9.2 hereof, minus such Tax
Member’s share of Company Minimum Gain and Tax Member Nonrecourse Debt Minimum
Gain, computed immediately prior to the hypothetical liquidation of the
Company’s assets.

 

Section 9.4 Special Allocations. Notwithstanding the provisions of Section 9.3:

 

(a) Nonrecourse Deductions shall be allocated to the Tax Members, pro rata in
proportion to the value of their respective interests in the Company, as
determined by the Board of Directors. If there is a net decrease in Company
Minimum Gain during any Taxable Year, each Tax Member shall be specially
allocated items of taxable income or gain for such Taxable Year (and, if
necessary, subsequent Taxable Years) in an amount equal to such Tax Member’s
share of the net decrease in Company Minimum Gain, determined in accordance with
Treasury Regulation Section 1.704-2(g) (subject to the exceptions thereunder).
The items to be so allocated shall be determined in accordance with Treasury
Regulation Section 1.704-2(f)(6). This paragraph is intended to comply with the
minimum gain chargeback requirements in Treasury Regulation Section 1.704-2(f)
and shall be interpreted consistently therewith.

 



30

 

 

(b) Tax Member Nonrecourse Deductions shall be allocated in the manner required
by Treasury Regulation Section 1.704-2(i). Except as otherwise provided in
Treasury Regulation Section 1.704-2(i)(4), if there is a net decrease in Tax
Member Nonrecourse Debt Minimum Gain during any Taxable Year, each Tax Member
that has a share of such Tax Member Nonrecourse Debt Minimum Gain shall be
specially allocated items of taxable income or gain for such Taxable Year (and,
if necessary, subsequent Taxable Years) in an amount equal to that Tax Member’s
share of the net decrease in Tax Member Nonrecourse Debt Minimum Gain (subject
to the exceptions thereunder). Items to be allocated pursuant to this paragraph
shall be determined in accordance with Treasury Regulation
Sections 1.704-2(i)(4) and 1.704-2(j)(2). This paragraph is intended to comply
with the minimum gain chargeback requirements in Treasury Regulation
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.

 

(c) If any Tax Member unexpectedly receives any adjustments, allocations or
distributions described in Treasury Regulation Section 1.704-l(b)(2)(ii)(d)(4),
(5) or (6), items of taxable income and gain shall be specially allocated to
such Tax Member in an amount and manner sufficient to eliminate the adjusted
capital account deficit (determined according to Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)) created by such adjustments, allocations or
distributions as quickly as possible. This paragraph is intended to comply with
the qualified income offset requirements in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

(d) No allocation of Loss shall be made pursuant to Section 9.3 to the extent
that it causes or increases a deficit balance in any Tax Member’s Adjusted
Capital Account. To the extent any allocation of Loss would cause the Adjusted
Capital Account balance of any of the Members to have a deficit balance, such
Loss shall be allocated to the Tax Members with positive balances in their
Adjusted Capital Accounts in proportion with such relative positive Adjusted
Capital Account balances.

 

(e) The allocations set forth in paragraphs (a), (b), (c) and (d) above (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Treasury Regulations under Code Section 704.

 

Notwithstanding any other provisions of this Section 9.4 (other than the
Regulatory Allocations), the Regulatory Allocations shall be taken into account
in allocating Profits and Losses among Tax Members so that, to the extent
possible, the net amount of such allocations of Profits and Losses and other
items and the Regulatory Allocations (including Regulatory Allocations that,
although not yet made, are expected to be made in the future) to each Tax Member
shall be equal to the net amount that would have been allocated to such Tax
Member if the Regulatory Allocations had not occurred.

 

Section 9.5 Amounts Withheld. All amounts withheld pursuant to Section or 9.10
from any distribution to a Tax Member shall be treated as amounts distributed to
such Tax Member pursuant to Section 9.2 for all purposes under this Agreement.

 

Section 9.6 Tax Allocations: Code Section 704(c).

 

(i) The income, gains, losses, deductions and expenses of the Company shall be
allocated, for federal, state and local income tax purposes, among the Tax
Members in accordance with the allocation of such income, gains, losses,
deductions and expenses among the Tax Members for computing their Capital
Accounts, except that if any such allocation is not permitted by the Code or
other applicable law, the Company’s subsequent income, gains, losses, deductions
and expenses shall be allocated among the Tax Members so as to reflect as nearly
as possible the allocations set forth herein in computing their Capital
Accounts.

 

(ii) In accordance with Code Section 704(c) and the Treasury Regulations
thereunder, income, gain, loss, deduction and expense with respect to any
property contributed to the capital of the Company shall, solely for tax
purposes, be allocated among the Tax Members so as to take account of any
variation between the adjusted basis of such property to the Company for federal
income tax purposes and its fair market value at the time of contribution using
any reasonable method (including the “Traditional Method”) provided for in the
Treasury Regulations as selected by the Directors in their sole and discretion.

 



31

 

 

(iii) If the Book Value of any Company asset is adjusted pursuant to
Section 8.5, subsequent allocations of items of taxable income, gain, loss,
deduction and expense with respect to such asset shall take account of any
variation between the adjusted basis of such asset for federal income tax
purposes and its Book Value in the same manner as under Code Section 704(c). Any
elections or other decisions relating to such allocations shall be made by the
Board of Directors in any manner that reasonably reflects the purpose and intent
of this Agreement. Allocations pursuant to this Section 9.6 are solely for
purposes of federal, state and local taxes and shall not affect, or in any way
be taken into account in computing, any Tax Member’s Capital Account or share of
Profits, Losses, other items or Distributions pursuant to any provisions of this
Agreement.

 

Section 9.7 Preparation of Tax Returns. The Board of Directors shall arrange for
the preparation and timely filing of all returns with respect to Company income,
gains, deductions, losses and other items required of the Company for federal
and state income tax purposes and shall use all reasonable effort to furnish the
tax information reasonably required by Tax Members for federal and state income
tax reporting purposes pursuant to Section 13.3.

 

Section 9.8 Tax Elections. Except as otherwise provided herein, the Board of
Directors shall, in its sole and absolute discretion, determine whether to make
any available election pursuant to the Code. The Board of Directors shall have
the right to seek to revoke any such election upon the Board of Directors’
determination in its sole and absolute discretion that such revocation is in the
best interests of the Tax Members.

 

Section 9.9 Tax Matters.

 

(a) GCM is designated the “tax matters partner” (the “Tax Matters Partner”) as
defined in Section 6231(a)(7) of the Code with respect to operations conducted
by the Company pursuant to this Agreement. The Tax Matters Partner is authorized
and required to represent the Company (at the expense of the Company) in
connection with all examinations of the affairs of the Company by any U.S.
federal, state or local tax authorities, including any resulting administrative
and judicial proceedings, and to expend funds of the Company for professional
services and costs associated therewith.

 

(b) The Board of Directors shall use its best efforts to ensure that the Company
satisfies the gross income requirements of Section 7704(c)(2) of the Code for
each taxable year of the Company.

 

Section 9.10 Withholding. Each Member hereby authorizes the Company to withhold
from or pay on behalf of or with respect to such Member any amount of federal,
state, local or foreign taxes that the Board of Directors determines, in its
sole and absolute discretion, that the Company is required to withhold or pay
with respect to any amount distributable to such Member pursuant to this
Agreement, including any taxes required to be withheld or paid by the Company
pursuant to sections 1441, 1442, 1445, 1471 or 1472 of the Code.

 

ARTICLE X
RESTRICTION ON TRANSFER AND OWNERSHIP OF UNITS

 

Section 10.1 Withdrawal of a Non-Advisor Member.

 

A Member (other than the Advisor) may withdraw from the Company only by
Assigning or having all of his or her Shares redeemed or repurchased in
accordance with this Section 10. The withdrawal of a Member shall not dissolve
or terminate the Company. In the event of the withdrawal of any such Member
because of death, legal incompetence, dissolution or other termination, the
estate, legal representative or successor of such Member shall be deemed to be
the Assignee of the Shares of such Member and may become a Substitute Member
upon compliance with the provisions of Section 10.3.

 



32

 

 

Section 10.2 Assignment.

 

(a) Subject to the provisions of Sections 10.2(b) and (c) and 10.3 of this
Agreement, any Member (other than the Advisor) may Assign all or any portion of
the Shares owned by such Member to any Person (the “Assignee”); provided, that

 

(i) such Member and such Assignee shall each execute a written Assignment
instrument, which shall:

 

(A) set forth the terms of such Assignment;

 

(B) evidence the acceptance by the Assignee of all of the terms and provisions
of this Agreement;

 

(C) include a representation by both such Member and such Assignee that such
Assignment was made in accordance with all applicable laws and regulations
(including such minimum investment and investor suitability requirements as may
then be applicable under state securities laws); and

 

(D) otherwise be satisfactory in form and substance to the Board of Directors.

 

(b) Notwithstanding the foregoing, unless the Board of Directors shall
specifically consent, which consent shall not be unreasonably withheld, no
Shares may be Assigned:

 

(i) to a minor or incompetent (unless a guardian, custodian or conservator has
been appointed to handle the affairs of such Person);

 

(ii) to any Person if, in the opinion of counsel, such Assignment would result
in the termination of the Company for federal income tax purposes; provided,
however, that the Company may permit such Assignment to become effective if and
when, in the opinion of counsel, such Assignment would no longer result in the
termination of the Company for federal income tax purposes;

 

(iii) to any Person if such Assignment would affect the Company’s existence or
qualification as a limited liability company under the Act or the applicable
laws of any other jurisdiction in which the Company is then conducting business;

 

(iv) to any Person not permitted to be an Assignee under applicable law,
including applicable federal and state securities laws;

 

(v) if such Assignment would result in the transfer of less than 5 Shares
(unless such Assignment is of all of the Shares owned by such Member);

 

(vi) if such Assignment would result in the retention by such Member of less
than 5 Shares;

 

(vii) if, in the reasonable belief of the Board of Directors, such Assignment
might violate applicable law;

 

(viii) if, in the determination of the Board of Directors, such Assignment would
not be in the best interest of the Company and its Members; or

 

(ix) if the Assignment would cause the Shares to be owned by non-United States
citizens.

 

Any attempt to make any Assignment of Shares in violation of this
Section 10.2(b) shall be null and void ab initio.

 

(c) Assignments made in accordance with this Section 10.2 shall be considered
consummated on the last day of the month upon which all of the conditions of
this Section 10.2 shall have been satisfied and effective for record purposes
and for purposes of Article IX as of the first day of the month following the
date upon which all of the conditions of this Section 10.2 shall have been
satisfied. Distributions to the Assignee shall commence the month following
effectiveness of the Assignment. The Company will not charge the Assigning
Member for Assignments except for necessary and reasonable costs actually
incurred by the Company.

 



33

 

 

Section 10.3 Substitution.

 

(a) An Assignee shall be admitted to the Company as a Substitute Member only if:

 

(i) the Board of Directors has reasonably determined that all conditions
specified in Section 10.2 have been satisfied and that no adverse effect to the
Company does or may result from such admission; and

 

(ii) such Assignee shall have executed a transfer agreement and such other forms
as the Board of Directors reasonably may require to determine compliance with
this Section 10, and shall be deemed to have authorized and appointed with full
power of substitution as its, his or her true and lawful agent and
attorney-in-fact, with full power and authority in its, his or her name, place
and stead, the Advisor and the Company, and each of their authorized officers
and attorneys-in-fact, as the case may be, to take such actions as set forth in
Section 3.3.

 

(b) An Assignee who does not become a Substitute Member in accordance with this
Section 10.3 and who desires to make a further Assignment of his or her Shares
shall be subject to all the provisions of Sections 10.2, 10.3 and 10.4 to the
same extent and in the same manner as a Member desiring to make an Assignment of
Shares. Failure or refusal of the Board of Directors to admit an Assignee as a
Substitute Member shall in no way affect the right of such Assignee to receive
distributions of cash and the share of the Profits or Losses for tax purposes to
which his or her predecessor in interest would have been entitled in accordance
with Section 8.

 

Section 10.4 Status of an Assigning Member. Any Member that shall Assign all of
his or her Shares to an Assignee who becomes a Substitute Member shall cease to
be a Member and shall no longer have any of the rights or privileges of a
Member.

 

Section 10.5 Further Restrictions on Transfers. Notwithstanding any provision to
the contrary contained herein, the following restrictions shall also apply to
any and all proposed sales, assignments and transfer of Membership Interests or
Economic Interests, and any proposed sale, assignment or transfer in violation
of same shall be void ab initio.

 

(a) No Member shall make any transfer or assignment of all or any part of his
Membership Interest or Economic Interest if said transfer or assignment, when
considered with all other transfers during the same applicable 12 month period,
would, in the opinion of the Board of Directors, result in the termination of
the Company’s status as a partnership for federal or state income tax purposes.

 

(b) No Member shall make any transfer or assignment of all or any of his
Membership Interest or Economic Interest unless the transferee that would have
been qualified to purchase Shares in the Offering and no transferee may acquire
or hold fewer than 200 Shares.

 

(c) Each Member that is a legal entity (other than a Benefit Plan Investor)
acknowledges that its management shall have a fiduciary responsibility for the
safekeeping and use of all funds and assets of any assignee to all or a portion
of its interest as a Member, and that the management of each Member that is a
legal entity (other than a Benefit Plan Investor) shall not employ, or permit
another to employ such funds or assets that are attributable to any assignee of
all or a portion of such Member’s interest as a Member in any manner except for
the exclusive benefit of the assignee. Each Member, other than a Benefit Plan
Investor, agrees that it will not contract away the foregoing fiduciary duty.

 

(d) The provisions of this Article X are in all respects subject to the
additional restrictions on the transfer and ownership of Shares provided in
Article XI of this Agreement.

 

Section 10.6 Elimination or Modification of Restrictions. Notwithstanding any of
the foregoing provisions of this Article X, the Directors shall amend this
Agreement to eliminate or modify any restriction on substitution or assignment
at such time as the restriction is no longer necessary or advisable.

 



34

 

 

Section 10.7 Records. The Membership List shall be updated to reflect Assignees’
admission as Members no less than once each calendar quarter.

 

ARTICLE XI
ADDITIONAL RESTRICTIONS ON TRANSFER AND OWNERSHIP OF SHARES

 

Section 11.1 Definitions. For the purpose of this Article XI, the following
terms shall have the following meanings:

 

“Beneficial Ownership” means ownership of Shares by a Person, whether the
interest in the Shares is held directly or indirectly (including by a nominee),
and shall include interests that would be treated as owned through the
application of Section 544 of the Code. The terms “Beneficial Owner,”
“Beneficially Owns” and “Beneficially Owned” shall have the correlative
meanings.

 

“Charitable Beneficiary” means one or more beneficiaries of the Charitable Trust
as determined pursuant to Section 11.3(g), provided that each such organization
must be described in Sections 501(c)(3), 170(b)(1)(A) and 170(c)(2) of the Code.

 

“Charitable Trust” means any trust provided for in Section 11.2(b)(i) and
Section 11.3(a).

 

“Charitable Trustee” means the Person unaffiliated with both the Company and the
relevant Prohibited Owner, that is appointed by the Company to serve as trustee
of the Charitable Trust.

 

“Closely Held C Corporation” shall have the meaning provided in
Section 465(a)(1)(B) of the Code.

 

“Constructive Ownership” means ownership of Shares by a Person who is or would
be treated as an owner of such Shares either actually or constructively through
the application of Section 544. The terms “Constructive Owner,” “Constructively
Own,” “Constructively Owns” and “Constructively Owned” shall have the
correlative meanings.

 

“Initial Date” means August 7, 2013.

 

“Market Price” on any date shall mean, with respect to any class or series of
outstanding Shares, the Closing Price for such Shares on such date. The “Closing
Price” on any date shall mean the last sale price for such Shares, regular way,
or, in case no such sale takes place on such day, the average of the closing bid
and asked prices, regular way, for such Shares, in either case as reported in
the principal consolidated transaction reporting system with respect to
securities listed or admitted to trade on the NYSE or, if such Shares is not
listed or admitted to trade on the NYSE, as reported on the principal
consolidated transaction reporting system with respect to securities listed on
the principal national securities exchange on which such Shares is listed or
admitted to trade or, if such Shares is not listed or admitted to trade on any
national securities exchange, the last quoted price, or, if not so quoted, the
average of the high bid and low asked prices in the over-the-counter market, as
reported by the principal automated quotation system that may then be in use or,
if such Shares is not quoted by any such system, the average of the closing bid
and asked prices as furnished by a professional market maker making a market in
such Shares selected by the Board of Directors of the Company or, in the event
that no trading price is available for such Shares, the fair market value of the
Shares, as determined in good faith by the Board of Directors of the Company.

 

“NYSE” means the New York Stock Exchange.

 

“Prohibited Owner” means, with respect to any purported Transfer, any Person
who, but for the provisions of Section 11.2, would Beneficially Own or
Constructively Own Shares in violation of the provisions of Section 11.2(a), and
if appropriate in the context, shall also mean any Person who would have been
the record owner of the Shares that the Prohibited Owner would have so owned.

 

“Restriction Termination Date” means the first day after the Initial Date on
which the Board of Directors determines that it is in the best interests of the
Company for GREC to be classified as a Closely Held C Corporation or that
compliance with the restrictions and limitations on Beneficial Ownership,
Constructive Ownership and Transfers of Shares set forth herein is no longer
required in order for GREC not to be classified as a Closely Held C Corporation.

 



35

 

 

“Share Ownership Limit” means not more than 9.8% (in value or in number of
Shares, whichever is more restrictive) of the aggregate of the outstanding
Shares of the Company. The number and value of outstanding Shares of the Company
shall be determined by the Board of Directors in good faith, which determination
shall be conclusive for all purposes hereof.

 

“Transfer” means any issuance, sale, transfer, gift, assignment, devise or other
disposition, as well as any other event that causes any Person to acquire or
have Beneficial Ownership or Constructive Ownership, or any agreement to take
any such actions or cause any such events, of Shares or the right to vote or
receive dividends or distributions on Shares, including (a) a change in the
capital structure of the Company, (b) a change in the relationship between two
or more Persons which causes a change in ownership of Shares by application of
Section 544 of the Code, (c) the granting or exercise of any option or warrant
(or any acquisition or disposition of any option or warrant), pledge, security
interest, or similar right to acquire Shares, (d) any acquisition or disposition
of any securities or rights convertible into or exchangeable for Shares or any
interest in Shares or any exercise of any such conversion or exchange right and
(e) Transfers of interests in other entities that result in changes in
Beneficial Ownership or Constructive Ownership of Shares; in each case, whether
voluntary or involuntary, whether owned of record, Constructively Owned or
Beneficially Owned and whether by operation of law or otherwise. The terms
“Transferring” and “Transferred” shall have the correlative meanings.

 

Section 11.2 Shares.

 

(a) Ownership Limitations. During the period commencing on the Initial Date and
prior to the Restriction Termination Date, except as provided in
Section 11.2(g):

 

(i) Basic Restrictions.

 

(A) No Person shall Beneficially Own or Constructively Own Shares in excess of
the Share Ownership Limit; and

 

(B) No Person shall Beneficially Own or Constructively Own Shares to the extent
that such Beneficial Ownership or Constructive Ownership of Shares would result
in the GREC being classified as a Closely Held C Corporation.

 

(C) No Person shall Transfer any Shares if, as a result of the Transfer, more
than 49.9% of the outstanding Shares would be owned in aggregate by five or
fewer individuals. Subject to Section 11.4 and notwithstanding any other
provisions contained herein, any Transfer of Shares (whether or not such
Transfer is the result of a transaction entered into through the facilities of
the NYSE or any other national securities exchange or automated interdealer
quotation system) that, if effective, would result in more than 49.9% of the
Shares being beneficially owned in aggregate by five or fewer individuals shall
be void ab initio, and the intended transferee shall acquire no rights in such
Shares.

 

(ii) Transfer in Trust. If any Transfer of Shares (whether or not such Transfer
is the result of a transaction entered into through the facilities of the NYSE
or any other national securities exchange or automated interdealer quotation
system) occurs which, if effective, would result in any Person Beneficially
Owning or Constructively Owning Shares in violation of Section 11.2(a)(i) or
(ii),

 

(A) then that number of Shares the Beneficial Ownership or Constructive
Ownership of which otherwise would cause such Person to violate
Section 11.2(a)(i) or (ii) (rounded up to the nearest whole Share) shall be
automatically transferred to a Charitable Trust for the benefit of a Charitable
Beneficiary, as described in Section 11.3, effective as of the close of business
on the Business Day prior to the date of such Transfer, and such Person shall
acquire no rights in such Shares; or

 

(B) if the transfer to the Charitable Trust described in clause (i) of this
sentence would not be effective for any reason to prevent the violation of
Section 11.2(a)(i) or (ii), or would not prevent GREC from being classified as a
Closely Held C Corporation, then the Transfer of that number of Shares that
otherwise would cause any Person to violate Section 11.2(a)(i) or (ii) shall be
void ab initio, and the intended transferee shall acquire no rights in such
Shares.

 



36

 

 

(b) Remedies for Breach. If the Board of Directors of the Company or any duly
authorized committee thereof shall at any time determine in good faith that a
Transfer or other event has taken place that results in a violation of
Section 11.2 or that a Person intends to acquire or has attempted to acquire
Beneficial Ownership or Constructive Ownership of any Shares in violation of
Section 11.2 (whether or not such violation is intended), the Board of Directors
or a committee thereof shall take such action as it deems advisable to refuse to
give effect to or to prevent such Transfer or other event, including causing the
Company to redeem Shares, refusing to give effect to such Transfer on the books
of the Company or instituting proceedings to enjoin such Transfer or other
event; provided, however, that any Transfer or attempted Transfer or other event
in violation of Section 11.2 shall automatically result in the transfer to the
Charitable Trust described above, or, where applicable, such Transfer (or other
event) shall be void ab initio as provided above, irrespective of any action (or
non-action) by the Board of Directors or a committee thereof.

 

(c) Notice of Restricted Transfer. Any Person who acquires or attempts or
intends to acquire Beneficial Ownership or Constructive Ownership of Shares that
will or may violate Section 11.2(a), or any Person who would have owned Shares
that resulted in a transfer to the Charitable Trust pursuant to the provisions
of Section 11.2(b), shall immediately give written notice to the Company of such
event or, in the case of such a proposed or attempted transaction, shall give at
least 15 days prior written notice, and shall provide to the Company such other
information as the Company may request in order to determine whether there is a
risk that such acquisition or ownership would cause GREC to be classified as a
Closely Held C Corporation.

 

(d) Owners Required To Provide Information. From the Initial Date and prior to
the Restriction Termination Date:

 

(i) every owner of more than 5% (or such lower percentage as required by the
Code or the Treasury Regulations promulgated thereunder) of the outstanding
Shares, within 30 days after the end of each taxable year, shall give written
notice to the Company stating the name and address of such owner, the number of
Shares of each class or series Beneficially Owned and a description of the
manner in which such Shares are held; provided, that a Member of record who
holds outstanding Shares as nominee for another Person, which other Person is
required to include in gross income the dividends or distributions received on
such Shares (an “Actual Owner”), shall give written notice to the Company
stating the name and address of such Actual Owner and the number of Shares of
such Actual Owner with respect to which the Member of record is nominee. Each
such owner shall provide to the Company such additional information as the
Company may request in order to determine the effect, if any, of such Beneficial
Ownership of the Company and whether there is a risk that GREC will be
classified as a Closely Held C Corporation and to ensure compliance with the
Share Ownership Limit; and

 

(ii) each Person who is a Beneficial Owner or Constructive Owner of Shares and
each Person (including the Member of record) who is holding Shares for a
Beneficial Owner or Constructive Owner shall provide to the Company such
information as the Company may request, in good faith, in order to determine
whether there is a risk that GREC will be classified as a Closely Held C
Corporation, to comply with requirements of any taxing authority or governmental
authority or to determine such compliance and to ensure compliance with the
Share Ownership Limit.

 

(e) Remedies Not Limited. Subject to applicable provisions in the Agreement,
nothing contained in this Section 11.2 shall limit the authority of the Board of
Directors to take such other action as it deems necessary or advisable to
protect the Company and the interests of its Members in avoiding GREC being
classified as a Closely Held C Corporation .

 

(f) Ambiguity. In the case of an ambiguity in the application of any of the
provisions of this Section 11.2, Section 11.3 or any definition contained in
Section 11.1, the Board of Directors shall have the power to determine the
application of the provisions of this Section 11.2 or Section 11.3 with respect
to any situation based on the facts known to it. If Section 11.2 or 11.3
requires an action by the Board of Directors and this Agreement fails to provide
specific guidance with respect to such action, the Board of Directors shall have
the power to determine the action to be taken so long as such action is not
contrary to the provisions of Sections 11.1, 11.2 or 11.3.

 



37

 

 

(g) Exemptions.

 

(i) The Board of Directors, in its sole discretion, may exempt, prospectively or
retroactively, a Person from the Share Ownership Limit if: (i) such Person
submits to the Board of Directors information satisfactory to the Board of
Directors, in its reasonable discretion, demonstrating that such Person is not
an individual for purposes of Section 542(a)(2) of the Code; (ii) such Person
submits to the Board of Directors information satisfactory to the Board, in its
reasonable discretion, demonstrating that no Person who is an individual for
purposes of Section 542(a)(2) of the Code would be considered to Beneficially
Own Shares in excess of the Share Ownership Limit by reason of such Person’s
ownership of Shares in excess of the Share Ownership Limit pursuant to the
exemption granted under this subparagraph (a);(iii) such Person submits to the
Board of Directors information satisfactory to the Board of Directors, in its
reasonable discretion, demonstrating that clauses (2), (3) and(4) of
subparagraph (a)(ii) of Section 11.2 will not be violated by reason of such
Person’s ownership of Shares in excess of the Share Ownership Limit pursuant to
the exemption granted under this subparagraph 11.2(g); and (iv) such Person
provides to the Board of Directors such representations and undertakings, if
any, as the Board of Directors may, in its reasonable discretion, require to
ensure that the conditions in clauses (i), (ii) and (iii) hereof are satisfied
and will continue to be satisfied throughout the period during which such Person
owns Shares in excess of the Share Ownership Limit pursuant to any exemption
thereto granted under this subparagraph(a), and such Person agrees that any
violation of such representations and undertakings or any attempted violation
thereof may result in the application of the remedies set forth in Section 11.2
(including Section 11.2(e)) with respect to Shares held in excess of the Share
Ownership Limit with respect to such Person (determined without regard to the
exemption granted such Person under this subparagraph (a)).

 

(ii) Prior to granting any exemption pursuant to subparagraph (a),the Board of
Directors, in its sole and absolute discretion, may require a ruling from the
Internal Revenue Service or an opinion of counsel, in either case in form and
substance satisfactory to the Board of Directors, in its sole and absolute
discretion as it may deem necessary or advisable in order to determine or ensure
that GREC will not be classified as a Closely Held C Corporation; provided,
however, that the Board of Directors shall not be obligated to require obtaining
a favorable ruling or opinion in order to grant an exception hereunder.

 

(iii) Subject to Section 11.2(a)(ii), an underwriter that participates in a
public offering or a private placement of Shares (or securities convertible into
or exchangeable for Shares) may Beneficially Own or Constructively Own Shares in
excess of the Share Ownership Limit, but only to the extent necessary to
facilitate such public offering or private placement.

 

(h) Increase in the Shares Ownership Limit. Subject to the limitations provided
in Section 11.2(a)(ii) and this Section 11.2(h), the Board of Directors may from
time to time increase the Share Ownership Limit; provided, however, that:

 

(i) the Share Ownership Limit may not be increased if, after giving effect to
such change, five or fewer Persons who are considered individuals pursuant to
Section 542 of the Code could Beneficially Own, in the aggregate, more than
49.9% of the value of the outstanding Shares; and

 

(ii) prior to the modification of the Shares Ownership Limit pursuant to this
Section 11.2, the Board of Directors, in its sole and absolute discretion, may
require such opinions of counsel, affidavits, undertakings or agreements as it
may deem necessary or advisable in order to determine or ensure that GREC will
not be classified as a Closely Held C Corporation if the modification of the
Share Ownership Limit were to be made.

 

(i) Legend. Each certificate, if any, for Shares shall bear substantially the
following legend:

 

The Shares represented by this certificate are subject to restrictions on
Beneficial Ownership, Constructive Ownership and Transfer. Subject to certain
further restrictions and except as expressly provided in this Agreement, (i) no
Person may Beneficially Own or Constructively Own the Company’s Shares in excess
of 9.8 percent (in value or number of Shares, whichever is more restrictive) of
the outstanding Shares of the Company; and (ii) if, as a result of the Transfer,
more than 49.9% of the outstanding Shares would be owned in aggregate by five or
fewer individuals.

 



38

 

 

Any Person who Beneficially Owns or Constructively Owns, Transfers or attempts
to Beneficially Own or Constructively Own Shares which causes or will cause a
Person to Beneficially Own or Constructively Own Shares in excess or in
violation of the above limitations set forth must immediately notify the
Company. If certain of the restrictions on transfer or ownership are violated,
the Shares represented hereby will be automatically transferred to a Charitable
Trustee of a Charitable Trust for the benefit of one or more Charitable
Beneficiaries. In addition, upon the occurrence of certain events, attempted
Transfers in violation of the restrictions described above may be void ab
initio. A Person who attempts to Beneficially Own or Constructively Own Shares
in violation of the ownership limitations described above shall have no claim,
cause of action, or any recourse whatsoever against a transferor of such Shares.
All capitalized terms in this legend have the meanings defined in the Agreement,
as the same may be amended from time to time, a copy of which, including the
restrictions on transfer and ownership, will be furnished to each holder of
Shares of the Company on request and without charge. Instead of the foregoing
legend, the certificate may state that the Company will furnish a full statement
about certain restrictions on transferability to a Member on request and without
charge.

 

Section 11.3 Transfer of Shares in Trust.

 

(a) Ownership in Trust. Upon any purported Transfer or other event described in
Section 11.2(b) that would result in a transfer of Shares to a Charitable Trust,
such Shares shall be deemed to have been transferred to the Charitable Trustee
as trustee of a Charitable Trust for the exclusive benefit of one or more
Charitable Beneficiaries. Such transfer to the Charitable Trustee shall be
deemed to be effective as of the close of business on the Business Day prior to
the purported Transfer or other event that results in the transfer to the
Charitable Trust pursuant to Section 11.2(b). The Charitable Trustee shall be
appointed by the Company and shall be a Person unaffiliated with the Company and
any Prohibited Owner. Each Charitable Beneficiary shall be designated by the
Company as provided in Section 11.3(g).

 

(b) Status of Shares Held by the Charitable Trustee. Shares held by the
Charitable Trustee shall be issued and outstanding Shares of the Company. The
Prohibited Owner shall have no rights in the Shares held by the Charitable
Trustee. The Prohibited Owner shall not benefit economically from ownership of
any Shares held in trust by the Charitable Trustee, shall have no rights to
dividends or other distributions and shall not possess any rights to vote or
other rights attributable to the Shares held in the Charitable Trust. The
Prohibited Owner shall have no claim, cause of action, or any other recourse
whatsoever against the purported transferor of such Shares.

 

(c) Dividend and Voting Rights. The Charitable Trustee shall have all voting
rights and rights to dividends or other distributions with respect to Shares
held in the Charitable Trust, which rights shall be exercised for the exclusive
benefit of the Charitable Beneficiary. Any dividend or other distribution paid
prior to the discovery by the Company that Shares have been transferred to the
Charitable Trustee shall be paid with respect to such Shares to the Charitable
Trustee upon demand and any dividend or other distribution authorized but unpaid
shall be paid when due to the Charitable Trustee. Any dividends or distributions
so paid over to the Charitable Trustee shall be held in trust for the Charitable
Beneficiary. The Prohibited Owner shall have no voting rights with respect to
Shares held in the Charitable Trust and, subject to Delaware law, effective as
of the date that Shares have been transferred to the Charitable Trustee, the
Charitable Trustee shall have the authority (at the Charitable Trustee’s sole
discretion) (i) to rescind as void any vote cast by a Prohibited Owner prior to
the discovery by the Company that Shares have been transferred to the Charitable
Trustee and (ii) to recast such vote in accordance with the desires of the
Charitable Trustee acting for the benefit of the Charitable Beneficiary;
provided, however, that if the Company has already taken irreversible action,
then the Charitable Trustee shall not have the authority to rescind and recast
such vote. Notwithstanding the provisions of this Article XI, until the Company
has received notification that Shares have been transferred into a Charitable
Trust, the Company shall be entitled to rely on its share transfer and other
stockholder records for purposes of preparing lists of stockholders entitled to
vote at meetings, determining the validity and authority of proxies and
otherwise conducting votes of stockholders.

 



39

 

 

(d) Rights Upon Liquidation. Upon any voluntary or involuntary liquidation,
dissolution or winding up of or any distribution of the assets of the Company,
the Charitable Trustee shall be entitled to receive, ratably with each other
holder of Shares of the class or series of Shares that is held in the Charitable
Trust, that portion of the assets of the Company available for distribution to
the holders of such class or series (determined based upon the ratio that the
number of Shares of such class or series of Shares held by the Charitable
Trustee bears to the total number of Shares of such class or series of Shares
then outstanding). The Charitable Trustee shall distribute any such assets
received in respect of the Shares held in the Charitable Trust in any
liquidation, dissolution or winding up of, or distribution of the assets of the
Company, in accordance with Section 11.3(e).

 

(e) Sale of Shares by Charitable Trustee. Within 20 days of receiving notice
from the Company that Shares have been transferred to the Charitable Trust, the
Charitable Trustee shall sell the Shares held in the Charitable Trust to a
person, designated by the Charitable Trustee, whose ownership of the Shares will
not violate the ownership limitations set forth in Section 11.2(a). In
connection with any such sale, the Charitable Trustee shall use good faith
efforts to sell such Shares at a fair market price. Upon such sale, the interest
of the Charitable Beneficiary in the Shares sold shall terminate and the
Charitable Trustee shall distribute the net proceeds of the sale to the
Prohibited Owner and to the Charitable Beneficiary as provided in this
Section 11.3(e). The Prohibited Owner shall receive the lesser of (1) the price
paid by the Prohibited Owner for the Shares or, if the Prohibited Owner did not
give value for the Shares in connection with the event causing the Shares to be
held in the Charitable Trust (e.g., in the case of a gift, devise or other such
transaction), the Market Price of the Shares on the day of the event causing the
Shares to be held in the Charitable Trust and (2) the price per Share received
by the Charitable Trustee (net of any commissions and other expenses of sale)
from the sale or other disposition of the Shares held in the Charitable Trust.
The Charitable Trustee may reduce the amount payable to the Prohibited Owner by
the amount of dividends and distributions which have been paid to the Prohibited
Owner and are owed by the Prohibited Owner to the Charitable Trustee pursuant to
Section 11.3(c) of this Article XI. Any net sales proceeds in excess of the
amount payable to the Prohibited Owner shall be immediately paid to the
Charitable Beneficiary. If, prior to the discovery by the Company that Shares
have been transferred to the Charitable Trustee, such Shares are sold by a
Prohibited Owner, then (i) such Shares shall be deemed to have been sold on
behalf of the Charitable Trust and (ii) to the extent that the Prohibited Owner
received an amount for such Shares that exceeds the amount that such Prohibited
Owner was entitled to receive pursuant to this Section 11.3(e), such excess
shall be paid to the Charitable Trustee upon demand.

 

(f) Purchase Right in Shares Transferred to the Charitable Trustee. Shares
transferred to the Charitable Trustee shall be deemed to have been offered for
sale to the Company, or its designee, at a price per Share equal to the lesser
of (i) the price per Share in the transaction that resulted in such transfer to
the Charitable Trust (or, in the case of a devise or gift, the Market Price at
the time of such devise or gift) and (ii) the Market Price on the date the
Company, or its designee, accepts such offer. The Company may reduce the amount
payable to the Prohibited Owner by the amount of dividends and distributions
which have been paid to the Prohibited Owner and are owed by the Prohibited
Owner to the Charitable Trustee pursuant to Section 11.3(c) of this Article XI.
The Company may pay the amount of such reduction to the Charitable Trustee for
the benefit of the Charitable Beneficiary. The Company shall have the right to
accept such offer until the Charitable Trustee has sold the Shares held in the
Charitable Trust pursuant to Section 11.3(e). Upon such a sale to the Company,
the interest of the Charitable Beneficiary in the Shares sold shall terminate
and the Charitable Trustee shall distribute the net proceeds of the sale to the
Prohibited Owner.

 

(g) Designation of Charitable Beneficiaries. By written notice to the Charitable
Trustee, the Company shall designate one or more nonprofit organizations to be
the Charitable Beneficiary of the interest in the Charitable Trust such that
(i) the Shares held in the Charitable Trust would not violate the restrictions
set forth in Section 11.2(a) in the hands of such Charitable Beneficiary and
(ii) each such organization must be described in Sections 501(c)(3),
170(b)(1)(A) and 170(c)(2) of the Code and must not be a foreign person as
defined in Treasury Regulation Section 1.897-9T(c).

 

Section 11.4 NYSE Transactions. Nothing in this Article XI shall preclude the
settlement of any transaction entered into through the facilities of the NYSE or
any other national securities exchange or automated inter-dealer quotation
system. The fact that the settlement of any transaction takes place shall not
negate the effect of any other provision of this Article XI and any transferee
in such a transaction shall be subject to all of the provisions and limitations
set forth in this Article XI.

 



40

 

 

Section 11.5 Enforcement. The Company is authorized specifically to seek
equitable relief, including injunctive relief, to enforce the provisions of this
Article XI.

 

Section 11.6 Non-Waiver. No delay or failure on the part of the Company or the
Board of Directors in exercising any right hereunder shall operate as a waiver
of any right of the Company or the Board of Directors, as the case may be,
except to the extent specifically waived in writing.

 

ARTICLE XII

MEMBERS, MEETINGS AND VOTING RIGHTS OF THE MEMBERS

 

Section 12.1 Annual Meetings of Members. Beginning in calendar year 2014, an
annual meeting of the Members for the election of Directors and the transaction
of any business within the powers of the Company shall be held on a date and at
the time set by the Board of Directors during the month of May in each year.

 

Section 12.2 Special Meetings of Members.

 

(a) General. The Chairman of the Board of Directors, the President, the Chief
Executive Officer or the Board of Directors may call a special meeting of the
Members.

 

(b) Member Requested Special Meetings. (1) Any Record Holder seeking to have
Members request a special meeting of Members shall, by sending written notice to
the Secretary of the Company (the “Record Date Request Notice”) by registered
mail, return receipt requested, request the Board of Directors fix a record date
to determine the Members entitled to request a special meeting of Members (the
“Request Record Date”). The Record Date Request Notice shall set forth the
purpose of the meeting and the matters proposed to be presented to Members for
their consideration, shall be signed by one or more Record Holders as of the
date of signature (or their agents duly authorized in a writing accompanying the
Record Date Request Notice), shall bear the date of signature of each such
Member (or such agent) and shall set forth all information relating to each such
Member that must be disclosed in solicitations of proxies for election of
Directors in an election contest (even if an election contest is not involved),
or is otherwise required, in each case pursuant to Regulation 14A (or any
successor provision) under the Exchange Act. Upon receiving the Record Date
Request Notice, the Board of Directors may fix a Request Record Date. The
Request Record Date shall not precede and shall not be more than 10 days after
the close of business on the date on which the resolution fixing the Request
Record Date is adopted by the Board of Directors. If the Board of Directors,
within 10 days after the date on which a valid Record Date Request Notice is
received, fails to adopt a resolution fixing the Request Record Date, the
Request Record Date shall be the close of business on the 10th day after the
first date on which the Record Date Request Notice is received by the Secretary.

 

(2) A special meeting of Members to act on any matter that may be properly
considered at a meeting of Members shall be called by the Secretary of the
Company upon the written request delivered to the Secretary of the Company of
Record Holders (or their agents duly authorized in a writing accompanying the
request) as of the Request Record Date entitled to cast not less than 10% (the
“Special Meeting Percentage”) of all of the votes entitled to be cast at such
meeting (the “Special Meeting Request”) at the time and place convenient for
such Members. In addition, in order for the Secretary of the Company to be
required to call a special meeting of Members, the Special Meeting Request shall
(a) set forth the purpose of the meeting and the matters proposed to be
presented to the Members for their consideration (which shall be limited to
those matters specified in Section 12.22(a)), (b) bear the date of signature of
each such Member (or such agent) signing the Special Meeting Request, (c) set
forth the name and address, as they appear in the Company’s books, of each
Member signing such request (or on whose behalf the Special Meeting Request is
signed), the class, series and number of all Shares of the Company which are
owned by each such Member, and the nominee holder for, and number of, Shares
owned by such Member beneficially but not of record, (d) be sent to the
Secretary by registered mail, return receipt requested, and (e) be received by
the Secretary within 60 days after the Request Record Date. Any requesting
Member (or agent duly authorized in a writing accompanying the revocation or
Special Meeting Request) may revoke his, her or its request for a special
meeting of Members at any time by written revocation delivered to the Secretary.

 



41

 

 

(3) The Secretary shall inform the requesting Member of the reasonably estimated
cost of preparing and mailing the notice of meeting (including the Company’s
proxy materials). The Secretary shall not be required to call a special meeting
of Members upon Member request and such meeting shall not be held unless, in
addition to the documents required by paragraph (2) of this Section 12.2(b), the
Secretary on behalf of the Company receives payment of such reasonably estimated
cost prior to the preparation and mailing of any notice of the meeting.

 

(4) Members representing ten percent (10%) of the outstanding Shares may call a
meeting of the Company for any matters for which Members may vote as set forth
in this Agreement. If Members representing the requisite Shares present to the
Board of Directors a written request stating the purpose of the meeting, the
Board of Directors shall fix a date for such meeting and shall, within ten (10)
days after receipt of such request, provide written notice in accordance with
Section 12.4 below to all of the Members of the date of such meeting and the
purpose for which it has been called. With respect to a meeting duly requested
by Members, such meeting shall be held at a date not less than fifteen (15) and
not more than sixty (60) days after the Company’s receipt of the Members’
written request for the meeting, and, unless otherwise specified in the notice
for such meeting, the meeting shall be held at 2:00 p.m. on such date at the
principal place of business of the Company. At any meeting of the Company,
Members may vote in person or by proxy. A Majority of the Members, present in
person or by proxy, shall constitute a quorum at any Company meeting. Any
question relating to the Company which may be considered and acted upon by the
Members hereunder may be considered and acted upon by vote at a Company meeting,
and any consent required to be in writing shall be deemed given by a vote by
written ballot. Except as expressly provided above, additional meeting and
voting procedures shall be in conformity with Section 18-302 of the Act. In
fixing a date for any special meeting of Members, the Chairman of the Board of
Directors, President, Chief Executive Officer or Board of Directors may consider
such factors as he, she or it deems relevant within the good faith exercise of
business judgment, including the nature of the matters to be considered, the
facts and circumstances surrounding any request for the meeting and any plan of
the Board of Directors to call an annual meeting of Members or a special meeting
of Members. The Board of Directors may revoke the notice for any special meeting
of Members called by the Secretary upon the request of Members in the event that
the requesting Members fail to comply with the provisions of this Section
12.2(b).

 

(5) If written revocations of requests for the special meeting of Members have
been delivered to the Secretary and the result is that Members of record (or
their agents duly authorized in writing), as of the Request Record Date,
entitled to cast less than the Special Meeting Percentage have delivered, and
not revoked, requests for a special meeting of Members to the Secretary, the
Secretary shall: (i) if the notice of meeting has not already been mailed,
refrain from mailing the notice of the meeting, or (ii) if the notice of meeting
has been mailed revoke the notice of the meeting revoke the notice of the
meeting at any time before 10 days before the commencement of the meeting. Any
request for a special meeting of Members received after a revocation by the
Secretary of a notice of a meeting shall be considered a request for a new
special meeting of Members.

 

(6) The Chairman of the Board of Directors, the Chief Executive Officer,
President or Board of Directors may appoint regionally or nationally recognized
independent inspectors of elections to act as the agent of the Company for the
purpose of performing a ministerial review of the validity of any purported
Special Meeting Request received by the Secretary.

 

Section 12.3 Place of Meeting. Subject to Section 12.2, all meetings of Members
shall be held at the place designated by the Board of Directors and stated in
the notice of the meeting.

 

Section 12.4 Notice of Meeting. Not less than 15 nor more than 60 days before
each meeting of Members, the Secretary shall give to each Member entitled to
vote at such meeting written notice stating the time, place and purpose of the
meeting. If mailed, such notice shall be deemed to be given when deposited in
the United States mail addressed to the Member at the Member’s address as it
appears on the records of the Company, with postage thereon prepaid.

 



42

 

 

Subject to Section 12.10, any business of the Company may be transacted at an
annual meeting of Members without being specifically designated in the notice,
except such business as is required by any statute to be stated in such notice.
No business shall be transacted at a special meeting of Members except as
specifically designated in the notice.

 

Section 12.5 Record Date. The Board of Directors may set, in advance, a record
date for the purpose of determining Members entitled to notice of or to vote at
any meeting of Members or determining Members entitled to receive payment of any
distribution or the allotment of any other rights, or in order to make a
determination of Members for any other proper purpose. Such date, in any case,
shall not be prior to the close of business on the day the record date is fixed
and shall be not more than 90 days and, in the case of a meeting of Members, not
less than 10 days, before the date on which the meeting or particular action
requiring such determination of Record Holders is to be held or taken.

 

Section 12.6 Organization and Conduct. Every meeting of Members shall be
conducted by an individual appointed by the Board of Directors to be chairman of
the meeting or, in the absence of such appointment, by the Chairman of the Board
of Directors or, in the case of a vacancy in the office or absence of the
Chairman of the Board of Directors, by the person designated by the Board of
Directors. The order of business and all other matters of procedure at any
meeting of Members shall be determined by the chairman of the meeting. The
chairman of the meeting may prescribe such rules, regulations and procedures and
take such action as, in the discretion of such chairman, are appropriate for the
proper conduct of the meeting, including, (a) restricting admission to the time
set for the commencement of the meeting; (b) limiting attendance at the meeting
to Members that are Record Holders, their duly authorized proxies or other such
individuals as the chairman of the meeting may determine; (c) limiting
participation at the meeting on any matter to Members that are Record Holders
entitled to vote on such matter, their duly authorized proxies and other such
individuals as the chairman of the meeting may determine; (d) limiting the time
allotted to questions or comments by participants; (e) determining when the
polls should be opened and closed, (f) maintaining order and security at the
meeting; (g) removing any Members or any other individual who refuses to comply
with meeting procedures, rules or guidelines as set forth by the chairman of the
meeting; and (h) concluding the meeting or recessing or adjourning the meeting
to a later date and time and place announced at the meeting.

 

Section 12.7 Quorum. At any meeting of Members, the presence in person or by
proxy of Members entitled to cast a majority of all the votes entitled to be
cast at such meeting on any matter shall constitute a quorum; but this section
shall not affect any requirement under applicable law for the vote necessary for
the adoption of any measure. If, however, such quorum shall not be present at
any meeting of the Members, the chairman of the meeting shall have the power
(but shall not be required) to adjourn the meeting from time to time to a date
not more than 120 days after the original record date without notice other than
announcement at the meeting. At such adjourned meeting at which a quorum shall
be present, any business may be transacted which might have been transacted at
the meeting as originally notified.

 

The Members present either in person or by proxy, at a meeting which has been
duly called and convened, may continue to transact business until adjournment,
notwithstanding the withdrawal of enough Members to leave less than a quorum.

 

Section 12.8 Proxies. At all meetings of Members, a Member may vote by proxy as
may be permitted by law; provided, that no proxy shall be voted after eleven
months from its date. Any proxy to be used at a meeting of Members must be filed
with the Secretary of the Company or his or her representative at or before the
time of the meeting. A Member may revoke any proxy which is not irrevocable by
attending the meeting and voting in person or by delivering to the Secretary a
revocation of the proxy or a new proxy bearing a later date. The Board of
Directors may adopt procedures with respect to the use of proxies at any meeting
of Members.

 

Section 12.9 Voting of Shares by Certain Holders. Shares registered in the name
of a corporation, partnership, trust or other entity, if entitled to be voted,
may be voted by the president or a vice president, a general partner or trustee
thereof, as the case may be, or a proxy appointed by any of the foregoing
individuals, unless some other Person who has been appointed to vote such Shares
pursuant to a bylaw or a resolution of the governing body of such corporation or
other entity or agreement of the partners of a partnership presents a certified
copy of such bylaw, resolution or agreement, in which case such Person may vote
such Shares. Any Director or other fiduciary may vote Shares registered in his
or her name as such fiduciary, either in person or by proxy.

 



43

 

 

Shares of the Company directly owned by it shall not be voted at any meeting and
shall not be counted in determining the total number of outstanding Shares
entitled to be voted at any given time, unless they are held by it in a
fiduciary capacity, in which case they may be voted and shall be counted in
determining the total number of outstanding Shares at any given time.

 

The Board of Directors may adopt a procedure by which a Member may certify in
writing to the Company that any Shares registered in the name of the Member are
held for the account of a specified Person other than the Member.

 

Section 12.10 Notice of Member Business and Nominations.

 

(a) Annual Meetings of Members. (1) Nominations of individuals for election to
the Board of Directors and the proposal of other business to be considered by
the Members may be made at an annual meeting of Members (i) pursuant to the
Company’s notice of meeting, (ii) by or at the direction of the Board of
Directors or (iii) by any Member who was a Member of record both at the time of
giving of notice by the Member as provided for in this Section 12.10(a) and at
the time of the annual meeting, who is entitled to vote at the meeting and who
has complied with this Section 12.10(a).

 

(2) For nominations or other business to be properly brought before an annual
meeting of Members by a Member pursuant to clause (iii) of paragraph (a)(1) of
this Section 12.10, the Member must have given timely notice thereof in writing
to the Secretary and such other business must otherwise be a proper matter for
action by the Members. To be timely, a Member’s notice shall set forth all
information required under this Section 12.10 and shall be delivered to the
Secretary at the principal executive office of the Company not earlier than the
150th day nor later than 5:00 p.m., Eastern Time on the 120th day prior to the
first anniversary of the date of mailing of the notice for the preceding year’s
annual meeting; provided, however, that in the event that the date of the annual
meeting is advanced or delayed by more than 30 days from the first anniversary
of the date of the preceding year’s annual meeting, notice by the Member to be
timely must be so delivered not earlier than the 150th day prior to the date of
such annual meeting and not later than 5:00 p.m., Eastern Time on the later of
the 120th day prior to the date of such annual meeting or the 10th day following
the day on which public announcement of the date of such meeting is first made.
The public announcement of a postponement or adjournment of an annual meeting
shall not commence a new time period for the giving of a Member’s notice as
described above. Such Member’s notice shall set forth (i) as to each individual
whom the Member proposes to nominate for election or reelection as a Director,
(A) the name, age, business address and residence address of such individual,
(B) the class, series and number of any Shares that are beneficially owned by
such individual, (C) the date such Shares were acquired and the investment
intent of such acquisition and (D) all other information relating to such
individual that is required to be disclosed in solicitations of proxies for
election of Directors in an election contest (even if an election contest is not
involved), or is otherwise required, in each case pursuant to Regulation 14A (or
any successor provision) under the Exchange Act and the rules thereunder
(including such individual’s written consent to being named in the proxy
statement as a nominee and to serving as a Director if elected); (ii) as to any
other business that the Member proposes to bring before the meeting, a
description of such business, the reasons for proposing such business at the
meeting and any material interest in such business of such Member and any Member
Associated Person (as defined below), individually or in the aggregate,
including any anticipated benefit to the Member and the Member Associated Person
therefrom; (iii) as to the Member giving the notice and any Member Associated
Person, the class, series and number of all Shares which are owned by such
Member and by such Member Associated Person, if any, and the nominee holder for,
and number of, Shares owned beneficially but not of record by such Member and by
any such Member Associated Person; (iv) as to the Member giving the notice and
any Member Associated Person covered by clauses (ii) or (iii) of this paragraph
(2) of this Section 12.10(a), the name and address of such Member, as they
appear on the Membership List and current name and address, if different, and of
such Member Associated Person; and (v) to the extent known by the Member giving
the notice, the name and address of any other Member supporting the nominee for
election or reelection as a Director or the proposal of other business on the
date of such Member’s notice.

 



44

 

 

(3) For purposes of this Section 12.10, “Member Associated Person” of any Member
shall mean (i) any person controlling, directly or indirectly, or acting in
concert with, such Member, (ii) any Owner of Shares owned of record or
beneficially by such Member and (iii) any person controlling, controlled by or
under common control with such Member Associated Person.

 

(b) Special Meetings of Members. Only such business shall be conducted at a
special meeting of Members as shall have been brought before the meeting
pursuant to the Company’s notice of meeting. Nominations of individuals for
election to the Board of Directors may be made at a special meeting of Members
at which Directors are to be elected (i) pursuant to the Company’s notice of
meeting, (ii) by or at the direction of the Board of Directors or (iii) provided
that the Board of Directors has determined that Directors shall be elected at
such special meeting, by any Member who is a Record Holder Member both at the
time of giving of notice provided for in this Section 12.10 and at the time of
the special meeting, who is entitled to vote at the meeting and who complied
with the notice procedures set forth in this Section 12.10. In the event the
Company calls a special meeting of Members for the purpose of electing one or
more individuals to the Board of Directors, any such Member may nominate an
individual or individuals (as the case may be) for election as a Director as
specified in the Company’s notice of meeting, if the Member’s notice required by
paragraph (2) of Section 12.10(a) shall be delivered to the Secretary at the
principal executive office of the Company not earlier than the 150th day prior
to such special meeting and not later than 5:00 p.m., Eastern Time on the later
of the 120th day prior to such special meeting or the 10th day following the day
on which public announcement is first made of the date of the special meeting
and of the nominees proposed by the Board of Directors to be elected at such
meeting. The public announcement of a postponement or adjournment of a special
meeting shall not commence a new time period for the giving of a Member notice
as described above.

 

(c) General. (1) Upon written request by the Secretary or the Board of Directors
or any committee thereof, any Member proposing a nominee for election as a
Director or any proposal for other business that may be properly considered at a
meeting of Members shall provide, within five Business Days of delivery of such
request (or such other period as may be specified in such request), written
verification, satisfactory, in the discretion of the Board of Directors or any
committee thereof or any authorized officer of the Company, to demonstrate the
accuracy of any information submitted by the Member pursuant to this
Section 12.10. If a Member fails to provide such written verification within
such period, the information as to which written verification was requested may
be deemed not to have been provided in accordance with this Section 12.10.

 

(2) Only such individuals who are nominated in accordance with this
Section 12.10 shall be eligible for election by Members as Directors, and only
such business shall be conducted at a meeting of Members as shall have been
brought before the meeting in accordance with this Section 12.10. The chairman
of the meeting shall have the power to determine whether a nomination or any
other business proposed to be brought before the meeting was made or proposed,
as the case may be, in accordance with this Section 12.10.

 

(3) For purposes of this Section 12.10, (a) the “date of mailing of the notice”
shall mean the date of the proxy statement for the solicitation of proxies for
election of Directors and (b) “public announcement” shall mean disclosure (i) in
a press release reported by the Dow Jones News Service, Associated Press,
Business Wire, PR Newswire or comparable news service or (ii) in a document
publicly filed or furnished by the Company with the Commission pursuant to the
Exchange Act.

 

(4) Notwithstanding the foregoing provisions of this Section 12.10, a Member
shall also comply with all applicable requirements of state law and of the
Exchange Act and the rules and regulations thereunder with respect to the
matters set forth in this Section 12.10. Nothing in this Section 12.10 shall be
deemed to affect any right of a Member to request inclusion of a proposal in,
nor the right of the Company to omit a proposal from, the Company’s proxy
statement pursuant to Rule 14a-8 (or any successor provision) under the Exchange
Act.

 

Section 12.11 Procedure for Election of Directors; Voting. The election of
Directors submitted to Members at any meeting shall be decided by a plurality of
the votes cast by the Members entitled to vote thereon. Except as otherwise
provided by applicable law or this Agreement, all matters other than the
election of Directors submitted to the Members at any meeting shall be decided
by the affirmative vote of the holders of a majority of the then Outstanding
Shares entitled to vote thereon present in person or represented by proxy at the
meeting of Members. The vote on any matter at a meeting, including the election
of Directors, shall be by written ballot. Each ballot shall be signed by the
Member voting, or by such Member’s proxy, and shall state the number of Shares
voted.

 



45

 

 

Section 12.12 Inspectors of Elections. The Board of Directors, in advance of any
meeting, may, but need not, appoint one or more individual inspectors or one or
more entities that designate individuals as inspectors to act at the meeting or
any adjournment thereof. If an inspector or inspectors are not appointed, the
individual presiding at the meeting may, but need not, appoint one or more
inspectors.

 

Section 12.13 Waiver of Notice. Whenever any notice is required to be given to
any Member by the terms of this Agreement or pursuant to applicable law, a
waiver thereof in writing, signed by the Person or Persons entitled to such
notice, or a waiver thereof by electronic transmission by the Person or Persons
entitled to notice, whether before or after the time stated therein, shall be
deemed equivalent to the giving of such notice. Neither the business to be
transacted at, nor the purpose of, any annual or special meeting of the Members
need be specified in any written waiver of notice or any waiver by electronic
transmission of such meeting, unless specifically required by statute. Notice of
any meeting of Members need not be given to any Member if waived by such Member
either in a writing signed by such Member or by electronic transmission, whether
such waiver is given before or after such meeting is held. If any such waiver is
given by electronic transmission, the electronic transmission must either set
forth or be submitted with information from which it can be determined that the
electronic transmission was authorized by the Member. The attendance of any
Person at any meeting shall constitute a waiver of notice of such meeting,
except where such Person attends a meeting for the express purpose of objecting
to the transaction of any business on the ground that the meeting is not
lawfully called or convened.

 

Section 12.14 Remote Communication. For the purposes of this Agreement, if
authorized by the Board of Directors in its sole discretion, and subject to such
guidelines and procedures as the Board of Directors may adopt, Members and
proxyholders may, by means of remote communication:

 

(a) participate in a meeting of Members; and

 

(b) to the fullest extent permitted by applicable law, be deemed present in
person and vote at a meeting of Members, whether such meeting is to be held at a
designated place or solely by means of remote communication; provided, however,
that (i) the Company shall implement reasonable measures to verify that each
Person deemed present and permitted to vote at the meeting by means of remote
communication is a Member or proxyholder, (ii) the Company shall implement
reasonable measures to provide such Members and proxyholders a reasonable
opportunity to participate in the meeting and to vote on matters submitted to
the Members, including an opportunity to read or hear the proceedings of the
meeting substantially and concurrently with such proceedings, and (iii) if any
Member or proxyholder votes or takes other action at the meeting by means of
remote communication, a record of such vote or other action shall be maintained
by the Company.

 

Section 12.15 Member Action Without a Meeting. On any matter that is to be voted
on, consented to or approved by Members, the Members may take such action
without a meeting, without prior notice and without a vote, if a written
consent, setting forth the action so taken, shall be signed by Members having
not less than the minimum number of votes that would be necessary to authorize
or take such action at a meeting at which all Members entitled to vote thereon
were present and voted.

 

Section 12.16 Return on Capital Contribution. Except as otherwise provided in
Article XX, no Member shall demand a return on or of its Capital Contributions.

 

Section 12.17 Member Compensation. No Member shall receive any interest, salary
or draw with respect to its Capital Contributions or its Capital Account or for
services rendered on behalf of the Company, or otherwise, in its capacity as a
Member, except as otherwise provided in this Agreement or in the Management
Agreement.

 

Section 12.18 Limited Liability of Members. No Member shall be liable for any
debts or obligations of the Company other than as provided in Section 17.1.

 



46

 

 

Section 12.19 Representation of Company. Each of the Members hereby acknowledges
and agrees that the attorneys representing the Company and the Directors and
their Affiliates do not represent and shall not be deemed under the applicable
codes of professional responsibility to have represented or be representing any
or all of the Members in any respect at any time. Each of the Members further
acknowledges and agrees that such attorneys shall have no obligation to furnish
the Members with any information or documents obtained, received or created in
connection with the representation of the Company, the Directors and/or their
Affiliates.

 

Section 12.20 Preemptive Rights. Except as may be provided by the Board of
Directors, or as may otherwise be provided by contract approved by the Board of
Directors, no holder of Shares shall, as such holder, have any preemptive right
to purchase or subscribe for any additional Shares or any other Securities which
the Company may issue or sell.

 

Section 12.21 Tender Offers. If any Person makes a tender offer, including a
“mini-tender” offer, such Person must comply with all of the provisions set
forth in Regulation 14D of the Exchange Act, including disclosure and notice
requirements, that would be applicable if the tender offer was for more than 5%
of the outstanding Shares; provided, however, that such documents are not
required to be filed with the Securities and Exchange Commission. In addition,
any such Person must provide notice to the Company at least 10 Business Days
prior to initiating any such tender offer. Any Person who initiates a tender
offer without complying with the provisions set forth above (a “Non-Compliant
Tender Offer”), shall be responsible for all expenses incurred by the Company in
connection with the enforcement of the provisions of this Section 12.21,
including expenses incurred in connection with the review of all documents
related to such tender offer. In addition, the Company may seek injunctive
relief, including a temporary or permanent restraining order, in connection with
any Non-Compliant Tender Offer. This Section 12.21 shall be of no force or
effect with respect to any Shares that are then listed.

 

Section 12.22 Voting Rights of Members and Limitation on Powers of the
Directors.

 

The Members shall be entitled to vote only on the following matters specified in
this Section 12.22.

 

(a) Subject to the provisions of any class or series of Shares then outstanding,
the Special Unit, and the mandatory provisions of any applicable law or
regulations, the Members shall have the right to take the actions specified in
Sections 12.22(a)(i) – (iv) upon the affirmative vote or consent of the Majority
of the Members, without the concurrence of the Board of Directors:

 

(i) amend this Agreement except as provided in Article XVIII hereof;

 

(ii) dissolve the Company;

 

(iii) elect or remove a Director;

 

(iv) approve or disapprove of the Sale or series of Sales of all or
substantially all the assets of the Company except for any such Sale or series
of Sales in the ordinary course of business; and

 

Except with respect to the foregoing matters, no action taken by the Members at
any meeting shall in any way bind the Board of Directors.

 

(b) Without the affirmative vote or consent of the Majority of the Members, the
Board of Directors shall not:

 

(i) amend this Agreement, other than as set forth in Article XVIII of this
Agreement;

 

(ii) dissolve the Company;

 

(iii) (i) merge or consolidate with or into any limited liability company,
corporation, statutory trust, business trust or association, real estate
investment trust, common-law trust or any other unincorporated business,
including a partnership, (ii) sell, lease or exchange all or substantially all
of its assets, except for or a Distribution in-kind of assets to the Members or
the Special Unitholder or any such Sale or series of Sales while liquidating the
Company’s assets upon a Liquidation;

 



47

 

 

(iv) cause the Company to make an election to be treated as other than a
partnership for federal income tax purposes;

 

(v) take any action that would cause the Company to be treated as being engaged
in the active conduct of a lending, banking or financial business; or

 

(vi) take any action on such other matters with respect to which the Board of
Directors has adopted a resolution declaring that a proposed action is advisable
and directed that the matter be submitted to the Members for approval or
ratification.

 

Section 12.23 Member Vote Required In Connection With Certain Business
Combinations Or Transactions.

 

(a) Vote for Business Combinations. The affirmative vote of the majority of the
holders of record of each class of Shares then outstanding (excluding Shares
Owned by the Interested Member or any Affiliate or Associate of the Interested
Member) shall be required to approve any Business Combination. Such affirmative
vote shall be required notwithstanding the fact that no vote may be required, or
that a lesser percentage may be specified, by applicable law or in any agreement
with any securities exchange or otherwise.

 

(b) Power of Continuing Directors. The Continuing Directors shall have the power
and duty to determine, on the basis of information known to them after
reasonable inquiry, all facts necessary to determine compliance with this
Section 12.23, including (a) whether a Person is an Interested Member, (b) the
number of Shares of the Company beneficially owned by any Person, (c) whether a
Person is an Affiliate or Associate of another, and (d) the net asset value of
the Company’s outstanding Shares, and the good faith determination of the
Continuing Directors on such matters shall be conclusive and binding for all the
purposes of this Section 12.23.

 

(c) No Effect on Fiduciary Obligations. Nothing contained in this Section 12.23
shall be construed to relieve the Directors or an Interested Member from any
fiduciary obligation imposed by applicable law.

 

ARTICLE XIII
BOOKS AND RECORDS, REPORTS AND RETURNS

 

Section 13.1 Right of Inspection. As permitted hereunder, any Member or the
Special Unitholder and any designated representative thereof shall have the
right, upon written request, subject to reasonable notice and at their own
expense, to access the records of the Company during normal business hours, and
may inspect and copy any of them for a reasonable charge. Inspection of the
Company’s books and records by the office or agency administering the securities
laws of a jurisdiction shall be provided upon reasonable notice during normal
working hours.

 

Section 13.2 Access to Membership List.

 

(a) The Membership List shall be maintained as part of the books and records of
the Company and shall be available for inspection by any Member or the Special
Unitholder or the Member’s or the Special Unitholder’s designated agent at the
home office of the Company upon the request of the Member or the Special
Unitholder. For any of the purposes described below, the Membership List shall
be updated at least quarterly to reflect changes in the information contained
therein. A copy of such list, for any of the purposes described below, shall be
mailed to any Member or the Special Unitholder so requesting within 10 days of
receipt by the Company of the request. The copy of the Membership List shall be
printed in alphabetical order, on white paper, and in a readily readable type
size (in no event smaller than 10-point type). The Company may impose a
reasonable charge for postage costs and expenses incurred in reproduction
pursuant to the Member’s or the Special Unitholder’s request. A Member may
request a copy of the Members List in connection with matters relating to
Member’s voting rights and the exercise of Member rights under federal proxy
laws.

 



48

 

 

(b) If the Company neglects or refuses to exhibit, produce or mail a copy of the
Membership List as requested, the Board of Directors shall be liable to any
Member or the Special Unitholder requesting the list for the costs, including
reasonable attorney’s fees, incurred by that Member or the Special Unitholder
for compelling the production of the Membership List, and for actual damages
suffered by any Member or the Special Unitholder by reason of such refusal or
neglect. It shall be a defense that the actual purpose and reason for the
requests for inspection or for a copy of the Membership List is to secure such
list of Members or other information for the purpose of selling such list or
copies thereof, or of using the same for a commercial purpose, other than in the
interest of the applicant as a Member or the Special Unitholder relative to the
affairs of the Company. The Company may require the Member or the Special
Unitholder requesting the Membership List to represent that the list is not
requested for a commercial purpose unrelated to the Member’s Membership Interest
or Special Unitholder’s Special Unit interest in the Company. The remedies
provided hereunder to Members or the Special Unitholder requesting copies of the
Membership List are in addition to and shall not in any way limit other remedies
available to Members or the Special Unitholder under federal law, or the laws of
any state.

 

Section 13.3 Tax Information. The Company shall use commercially reasonable
efforts, at the Company’s expense, to cause to be prepared and distributed to
the Members and the Special Unitholder not later than 75 days after the end of
the Company’s fiscal year, all information necessary for the preparation of the
Members’ and the Special Unitholders’ federal income tax returns.

 

Section 13.4 Annual Report. The Company shall cause to be prepared at least
annually, at Company expense, within 120 days after the end of the Company’s
fiscal year, or such shorter period as may be required by law, an annual report,
which will include financial statements audited and reported upon by the
Company’s independent public accountants, and will contain: (A) a balance sheet
as of the end of each fiscal year and statements of income, Members’ equity, and
cash flow, for the year then ended, all of which shall be prepared in accordance
with generally accepted accounting principles and accompanied by an auditor’s
report containing an opinion of an independent certified public accountant;
(B) a report of the activities of the Company during the period covered by the
report; (C) where forecasts have been provided to the Members, a table comparing
the forecasts previously provided with the actual results during the period
covered by the report; and (D) a report setting forth Distributions to Members
for the period covered thereby and separately identifying Distributions from:
(i) cash flow from operations during the period, (ii) cash flow from operations
during a prior period which have been held as reserves, (iii) proceeds from
disposition of assets and (iv) reserves from the Gross Proceeds of the Offering
originally obtained from the Members. The annual financial statements will
contain or be accompanied by a complete statement of transactions with the
Advisor and Greenbacker Group LLC or its Affiliates and of compensation and fees
paid or payable by the Company to the Advisor or its Affiliates. In the case of
reimbursed costs and expenses, the Board of Directors shall also prepare an
allocation of the total amount of all such items and shall include support for
such allocation to demonstrate how the Company’s portion of such total amounts
were allocated between the Company and the Advisor. Such cost and expense
allocation shall be reviewed by independent publicly registered accountants in
connection with their audit of the financial statements of the Company for such
Fiscal Year in accordance with the American Institute of Certified Public
Accountants United States Auditing standards relating to special reports and
such independent publicly registered accountants shall state that, in connection
with the performance of such audit, such independent publicly registered
accountants reviewed, at a minimum, the time records of, and the nature of the
work performed by, individual employees of the Advisor and its Affiliates, the
cost of whose services were reimbursed. The additional costs of the special
review required by this Section 13.4 will be itemized by the independent
publicly registered accountants and may be reimbursed to the Advisor and its
Affiliates by the Company in accordance with this subparagraph only to the
extent such reimbursement, when added to the cost for all administrative
services rendered, does not exceed the competitive rate for such services as
determined in such report.

 

Section 13.5 Quarterly Reports. If and for as long as the Company is required to
file quarterly reports on Form 10-Q with the Securities and Exchange Commission,
the information contained in each such report shall be furnished or made
available to Members or the Special Unitholder (in a form and manner consistent
with then-current requirements of the Securities and Exchange Commission) after
such report is filed with the Securities and Exchange Commission. Such quarterly
report on Form 10-Q shall be deemed to have been made available to Members upon
filing with the Securities and Exchange Commission. If and when such reports are
not required to be filed, each Member or the Special Unitholder will be
furnished (in a form and manner consistent with then-current requirements of the
Securities and Exchange Commission), within 60 days after the end of the first
6 months of the Company’s fiscal year, an unaudited financial report for that
period including a balance sheet, a statement of income, a statement of members’
equity and a cash flow statement. Such reports shall also include such other
information as is deemed reasonably necessary by the Directors to advise the
Members or the Special Unitholder of the activities of the Company during the
quarter covered by the report.

 



49

 

 

Section 13.6 Filings. The Company shall use commercially reasonable efforts to
cause the income tax returns for the Company to be prepared and timely filed
with the appropriate authorities (with due regard for any extension of time for
filing any such income tax returns as elected by the Directors). The Company
shall also use commercially reasonable efforts to cause to be prepared and
timely filed, with appropriate federal and state regulatory and administrative
bodies, all reports required to be filed with those entities under then current
applicable laws, rules and regulations. The reports shall be prepared by the
accounting or reporting basis required by the regulatory bodies. Any Member or
the Special Unitholder shall be provided with a copy of any of the reports upon
request without expense to him or her. The Company shall file, with the
Administrators for the various states in which this Company is registered, as
required by such states, a copy of each report referred to in this Article XIII.

 

Section 13.7 Method of Accounting. The accrual method of accounting in
accordance with accounting principles generally accepted in the United States
and by the American Institute of Certified Public Accountants Audit and the
Accounting Guide for Investment Companies, shall be used for both income tax
purposes and financial reporting purposes; provided, however, the Directors
reserve the right to change the method of accounting from time to time, provided
that such change is permitted (under the Code and accounting principles
generally accepted in the United States) and disclosed in a report publicly
filed by the Company with the Securities and Exchange Commission or is disclosed
in a written notice sent to Members.

 

ARTICLE XIV
ADVISOR

 

Section 14.1 Appointment and Initial Investment of Advisor. The Board of
Directors hereby appoints GCM as the investment advisor of the Company. The term
of retention of any Advisor shall not exceed an initial term of one year,
although there is no limit to the number of times that a particular Advisor may
be retained. The Advisor and its Affiliates have made an initial aggregate
investment of $1,901,000 in the Company. The Advisor or any such Affiliate may
not sell this initial investment while the Advisor remains the Advisor but may
transfer the initial investment to other Affiliates.

 

Section 14.2 Supervision of Advisor Compensation and the Advisor.

 

(a) The Board of Directors may exercise broad discretion in allowing the Advisor
to administer and regulate the operations of the Company, to act as agent for
the Company, to execute documents on behalf of the Company and to make executive
decisions that conform to general policies and principles established by the
Board of Directors. The Board of Directors shall monitor the Advisor to assure
that the administrative procedures, operations and programs of the Company are
in the best interests of the Company and are fulfilled and that (i) the expenses
incurred are reasonable, (ii) all Front End Fees shall be reasonable and shall
not exceed 18% of the Gross Proceeds of any offering, regardless of the source
of payment, and (iii) the percentage of Gross Proceeds of any offering committed
to Investment in Company assets shall be at least 82%. All items of compensation
to underwriters or dealers, including selling commissions, expenses, rights of
first refusal, consulting fees, finders’ fees and all other items of
compensation of any kind or description paid by the Company, directly or
indirectly, shall be taken into consideration in computing the amount of
allowable Front End Fees.

 

(b) The Board of Directors is responsible for determining that compensation paid
to the Advisor is reasonable in relation to the nature and quality of services
performed and the investment performance of the Company and that the provisions
of the Advisory Agreement are being carried out. All agreements between the
Advisor and the Company must be approved by a majority of the Independent
Directors. The Board of Directors may consider all factors that they deem
relevant in making these determinations.

 



50

 

 

Section 14.3 Fiduciary Obligations. Any investment advisory agreement with the
Advisor shall provide that the Advisor has a fiduciary responsibility to the
Company.

 

Section 14.4 Termination. The Advisor may not voluntarily withdraw from the
Company without 120 days prior written notice. If the Advisor fails to give such
notice, the withdrawing Advisor shall pay all expenses incurred as a result of
its withdrawal. Upon termination of the Advisory Agreement, the Company may be
required to pay to the terminated Advisor all amounts then accrued and owing.

 

Section 14.5 Organization and Offering Expenses Limitation. The Company shall
reimburse the Advisor and its Affiliates for Organization and Offering Expenses
incurred by the Advisor or its Affiliates; provided, however, that the total
amount of all Organization and Offering Expenses shall be reasonable and shall
be included in Front End Fees for purposes of the limit on such Front End Fees
set forth in Section 14.2.

 

Section 14.6 Reimbursement for Operating Expenses.

 

(a) Subject to Section 14.6(b) below, the Company may reimburse the Advisor or
its Affiliates, at the end of each fiscal quarter, for goods and services,
including impact monitoring services and Acquisition Expenses. The Advisor may
be reimbursed for the administrative services necessary to the prudent operation
of the Company; provided, the reimbursement shall be the lower of the Advisor’s
actual cost or the amount the Company would be required to pay Persons other
than the Advisor’s Affiliates for comparable administrative services in the same
geographic location; and provided, further, that such costs are reasonably
allocated to the Company on the basis of assets, revenues, time records or other
method conforming with generally accepted accounting principles. Except as
otherwise provided herein, no reimbursement shall be permitted for services for
which the Advisor is entitled to compensation by way of a separate fee.

 

(b) Excluded from the allowable reimbursement shall be: (i) rent or
depreciation, utilities, capital equipment and similar items; and (ii) salaries,
fringe benefits and similar items incurred or allocated to any controlling
person of the Advisor. For purposes of this Section 14.6, “controlling person”
means persons with responsibilities similar to those of an executive, or a
member of the Board of Directors, or any person who holds more than 10% of the
Advisor’s equity securities or who has the power to control the Advisor.

 

Section 14.7 Section 707 Compliance. Any fees paid to a Tax Member (including
those pursuant to this Article XIV) shall be treated as payments governed by
Section 707 of the Code.

 

Section 14.8 Exclusive Right to Sell Company Assets. The Company shall not give
the Advisor or any of its Affiliates the exclusive right to sell assets for the
Company.

 

ARTICLE XV
INVESTMENT POLICIES AND LIMITATIONS

 

Section 15.1 Review of Policies. The Board of Directors, including the
Independent Directors, shall review the investment and borrowing policies of the
Company with sufficient frequency (and, upon Commencement of the Initial Public
Offering, at least annually) to determine that the policies being followed by
the Company at any time are in the best interests of its Members. Each such
determination and the basis therefor shall be set forth in the minutes of the
meetings of the Board of Directors.

 

Section 15.2 Certain Permitted Investments. Until such time as the Shares are
Listed, the Company may invest in Joint Ventures with an Affiliated Person if a
majority of Directors (including a majority of Independent Directors) not
otherwise interested in the transaction, approve such investment as being fair
and reasonable to the Company and on terms substantially similar to the terms of
third parties making comparable investments.

 

Section 15.3 Reinvestment of Proceeds. Reinvestment of proceeds resulting from
the sale or refinancing of a Company asset may take place if sufficient cash
will be distributed to pay federal income tax, if any (assuming investors are in
a specified tax bracket) created by the sale or refinancing of such asset. To
the extent that any cash available for distribution is reinvested, such
reinvested cash shall not be considered “investments” in the Company for the
purposes of calculating Capital Contributions. Except as provided by the
applicable provisions of Article XIV of this Agreement and by the Advisory
Agreement, the Company will not pay, directly or indirectly, a commission or fee
to the Sponsor in connection with the reinvestment of cash available for
distribution or of the proceeds of the resale, exchange or refinancing of
Company assets.

 



51

 

 

Section 15.4 Investments in Other Programs.

 

(a) The Company shall have the authority to invest in general partnerships or
joint ventures with other publicly registered Affiliates of the Company if all
of the following conditions are met: (i) the Affiliate and the Company have
substantially identical investment objectives; (ii) there are no duplicate fees
to the Advisor; (iii) the compensation payable by the general partnership or
joint venture to the Advisor and the Sponsors of each Affiliate that invests in
such partnership or joint venture is substantially identical; (iv) each of the
Company and the Affiliate has a right of first refusal to buy if the other party
wishes to sell assets held in the joint venture; (v) the investment of each of
the Company and its Affiliate is on substantially the same terms and conditions;
and (vi) any prospectus of the Company in use or proposed to be used when such
an investment has been made or is contemplated discloses the potential risk of
impasse on joint venture decisions since neither the Company nor its Affiliate
controls the partnership or joint venture, and the potential risk that while a
the Company or its Affiliate may have the right to buy the assets from the
partnership or joint venture, it may not have the resources to do so.

 

(b) The Company shall have the authority to invest in general partnerships or
joint ventures with Affiliates other than publicly registered Affiliates of the
Company only if all of the following conditions are met: (i) the investment is
necessary to relieve the Advisor from any commitment to purchase the assets
prior to the closing of the offering period of the Company; (ii) there are no
duplicate fees to the Advisor; (iii) the investment of each entity is on
substantially the same terms and conditions; (iv) the Company has a right of
first refusal to buy if the Advisor wishes to sell assets held in the joint
venture; and (v) any prospectus of the Company in use or proposed to be used
when such an investment has been made or is contemplated discloses the potential
risk of impasse on joint venture decisions.

 

(c) Other than as specifically permitted in subsections (a) and (b) above, the
Company shall not invest in general partnerships or joint ventures with
Affiliates.

 

ARTICLE XVI
CONFLICTS OF INTEREST

 

Section 16.1 Investments with Affiliates. The Company shall not invest in any
asset or company in which the Advisor, any of the Directors or officers or any
of their Affiliates has a direct economic interest without a determination by a
majority of the Board of Directors (including a majority of the Independent
Directors) that such an investment is fair and reasonable to the Company. In
addition, with respect to any potential debt investment in a portfolio company
in which a sub-advisor has an equity interest, the Advisor must determine,
before the investment is made, that the procedures by which this potential debt
investment is evaluated and priced are fair and reasonable.

 

Section 16.2 Voting of Shares Owned by Affiliates. The Advisor, the Sponsor, the
Directors and officers, and their Affiliates may not vote their Shares regarding
the removal of any of Affiliates or any other transaction between such
Affiliates and the Company. All Shares owned by the Advisor, the Sponsor, the
Directors and officers, and their Affiliates shall be excluded in determining
the requisite percentage of interest in Shares necessary to approve a matter on
which the Advisor, the Sponsor, the Directors and officers, and their
Affiliates, as applicable, may not vote or consent.

 

Section 16.3 Purchase of Assets from Affiliates. The Company shall not purchase
assets from the Sponsor, the Advisor, the Directors or any of their Affiliates
unless a majority of the Board of Directors (including a majority of the
Independent Directors) not otherwise interested in the transaction determines
that such transaction is fair and reasonable to the Company and at a price to
the Company no greater than the cost of the assets to the Advisor or its
Affiliates or such Director, unless there is substantial justification for any
amount that exceeds such cost and such excess amount is determined to be
reasonable. In no event shall the cost of such asset to the Company exceed its
current appraised value.

 



52

 

 

Section 16.4 Sale of Assets to Affiliates. The Company shall not sell or lease
assets to the Sponsor, the Advisor, the Directors or any of their Affiliates
without a determination by a majority of the Board of Directors (including a
majority of the Independent Directors) not otherwise interested in the
transaction, that such transaction is fair and reasonable to the Company.

 

Section 16.5 Loans to Affiliates. Except for the advancement of funds pursuant
to Section 17.3, no loans, credit facilities, credit agreements or otherwise
shall be made by the Company to the Advisor or any Affiliate thereof.

 

Section 16.6 Other Transactions with Affiliates. The Company shall not engage in
a transaction with an Affiliated Person unless a majority of the Board of
Directors (including a majority of the Independent Directors) not otherwise
interested in the transaction concludes that such transactions between the
Company and the Sponsor, the Advisor, any of the Directors or any of their
Affiliates are fair and reasonable to the Company and on terms and conditions
not less favorable to the Company than those available from unaffiliated third
parties. The terms pursuant to which any goods or services, other than those
services provided pursuant to the Advisory Agreement, are provided to the
Company by the Advisor, shall be embodied in a written contract, the material
terms of which must be fully disclosed to the Members.

 

Section 16.7 Rebates, Kickbacks and Reciprocal Arrangements.

 

(a) No rebates or give-ups may be received by the Sponsor nor may the Sponsor
participate in any reciprocal business arrangements which would circumvent the
NASAA Omnibus Guidelines or the provisions contained in this Agreement.

 

(b) The Sponsor may only pay underwriting compensation to a registered
broker-dealer or other properly licensed Person.

 

Section 16.8 Commingling. The funds of the Company shall not be commingled with
the funds of any other Person; provided, however, that the foregoing shall not
prohibit the Advisor from establishing a master fiduciary account pursuant to
which separate subtrust accounts are established for the benefit of Affiliated
Programs, if Company funds are protected from claims of such other Programs
and/or creditors. The foregoing prohibition shall not apply to investments
described in Section 15.2.

 

Section 16.9 Lending Practices. The Company may not borrow money from the
Sponsor, the Advisor, the Directors, or any of their Affiliates, unless a
majority of the Board of Directors (including a majority of Independent
Directors) not otherwise interested in such transaction approve the transaction
as being fair, competitive, and commercially reasonable and no less favorable to
the Company than loans between unaffiliated parties under the same
circumstances.

 

Section 16.10 No Permanent Financing. The Advisor shall be prohibited from
providing permanent financing for the Company. For purposes of this
Section 16.10, “permanent financing” shall mean any financing with a term in
excess of 12 months.

 

Section 16.11 No Exchange of Interests for Investments. The Company shall not
acquire any Assets in exchange for Shares or other indicia of ownership in the
Company.

 

ARTICLE XVII

 

LIABILITY LIMITATION, INDEMNIFICATION
AND TRANSACTIONS WITH THE COMPANY

 

Section 17.1 Limitation of Member Liability. The liability of each Member in
such capacity shall be limited to the amount of such Member’s Capital
Contribution and pro rata share of any undistributed Profits. Except as may
otherwise be required by law, after the payment of all subscription proceeds for
the Shares purchased by such Member, no Member shall have any further
obligations to the Company, be subject to any additional assessment or be
required to contribute any additional capital to, or to loan any funds to, the
Company. No Member shall have any personal liability on account of any
obligations and liabilities of, including any amounts payable by, the Company
under or pursuant to, or otherwise in connection with, this Agreement or the
conduct of the business of the Company.

 



53

 

 

Section 17.2 Limitation of Liability.

 

(a) Each Director of the Company shall, in the performance of such Director’s
duties, be fully protected in relying in good faith upon the records of the
Company and upon such information, opinions, reports or statements presented to
the Company by the Advisor, or employees of the Advisor, or any of the officers
of the Company, or committees of the Board of Directors, or by any other Person
as to matters the Director reasonably believes are within such other Person’s
professional or expert competence, including information, opinions, reports or
statements as to the value and amount of the assets, liabilities, profits or
losses of the Company, or the value and amount of assets or reserves or
contracts, agreements or other undertakings that would be sufficient to pay
claims and obligations of the Company or to make reasonable provision to pay
such claims or obligations, or any other facts pertinent to the existence and
amount of the assets of the Company from which distributions to Members might
properly be paid.

 

(b) No Director shall be liable to the Company, any Subsidiary of the Company or
the Members for monetary damages for any acts or omissions arising from the
performance of any of such Director’s obligations or duties in connection with
the Company, including any breach of fiduciary duty, except as follows: (i) for
breach of the Director’s duty of loyalty to the Company or its Members, (ii) for
acts or omissions not in good faith or which involve intentional misconduct or a
knowing violation of law, or (iii) for any transaction from which the Director
derived an improper benefit. To the extent the provisions of this Agreement
restrict or eliminate the duties and liabilities of a Director of the Company or
the Members or the Advisor otherwise existing at law or in equity, the
provisions of this Agreement shall replace such duties and liabilities.

 

(c) To the fullest extent permitted by law, a Director of the Company shall not
be liable to the Company, any Member or any other Person for: (i) any action
taken or not taken as required by this Agreement; (ii) any action taken or not
taken as permitted by this Agreement and, with respect to which, such Director
acted on an informed basis, in good faith and with the honest belief that such
action, taken or not taken, was in the best interests of the Company; or
(iii) the Company’s compliance with an obligation incurred or the performance of
any agreement entered into prior to such Director having become a Director of
the Company.

 

(d) Any Director shall not be liable to the Company or to any other Director or
Member of the Company or any such other Person that is a party to or otherwise
bound by this Agreement for breach of fiduciary duty for the Director’s good
faith reliance on the provisions of this Agreement.

 

(e) Except as otherwise required by the Act, the debts, obligations and
liabilities of the Company shall be solely the debts, obligations and
liabilities of the Company and no Director shall be obligated personally for any
such debt, obligation or liability of the Company solely by reason of being a
Director of the Company.

 

(f) Notwithstanding anything to the contrary contained in paragraphs (a) through
(e) above, the Company shall not provide that the Sponsor, a Director, the
Advisor or any Affiliate of the Advisor (the “Indemnitee”) be held harmless for
any loss or liability suffered by the Company, unless all of the following
conditions are met:

 

(i) The Indemnitee has determined, in good faith, that the course of conduct
that caused the loss or liability was in the best interests of the Company.

 

(ii) The Indemnitee was acting on behalf of or performing services for the
Company.

 



54

 

 

(iii) Such liability or loss was not the result of (A) negligence or misconduct
in the case that the Indemnitee is a Director (other than an Independent
Director), GCM or an Affiliate of GCM or (B) gross negligence or willful
misconduct in the case the Indemnitee is an Independent Director.

 

(iv) Such agreement to hold harmless is recoverable only out of the Company’s
assets and not from the Members.

 

Section 17.3 Indemnification.

 

(a) The Company may indemnify, to the fullest extent permitted by law, each
Person who was or is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (other than an action by or in the
right of the Company), by reason of the fact that the Person is or was a
Director, officer, employee, Tax Matters Partner or agent of the Company, or is
or was serving at the request of the Company as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust or other
enterprise, against expenses (including attorneys’ fees), judgments, fines and
amounts paid in settlement actually and reasonably incurred by the Person in
connection with such action, suit or proceeding, if the Person acted in good
faith and in a manner the Person reasonably believed to be in or not opposed to
the best interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe the Person’s conduct was
unlawful. The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that the Person did not act in good
faith and in a manner which the Person reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
action or proceeding, had reasonable cause to believe that the Person’s conduct
was unlawful.

 

To the extent that a present or former Director or officer of the Company has
been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in this Section 17.3(a), or in defense of any claim,
issue or matter therein, such Person shall be indemnified against expenses
(including attorneys’ fees) actually and reasonably incurred by such Person in
connection therewith.

 

Each of the Persons entitled to be indemnified for expenses and liabilities as
contemplated above may, in the performance of his, her or its duties, consult
with legal counsel and accountants at the Company’s expense, and any act or
omission by such Person on behalf of the Company in furtherance of the interests
of the Company in good faith in reliance upon, and in accordance with, the
advice of such legal counsel or accountants will be full justification for any
such act or omission, and such Person will be fully protected for such acts and
omissions; provided, that such legal counsel or accountants were selected with
reasonable care by or on behalf of the Company.

 

(b) Any indemnification of a present or former Director, officer, employee or
agent of the Company under Section 17.3(a) or (c) shall be made by the Company
only as authorized in the specific case upon a determination that
indemnification of the present or former Director, officer, employee or agent of
the Company is proper in the circumstances because the Person has met the
applicable standard of conduct set forth in Section 17.3(a) or pursuant to
Section 17.3(c), as the case may be. Such determination shall be made, with
respect to a Person who is a Director, officer, employee or agent of the Company
at the time of such determination, (1) by a majority vote of the Directors who
are not parties to any such action, suit or proceeding, even though less than a
quorum, (2) by a committee of such Directors designated by a majority vote of
such Directors, even though less than a quorum, (3) if there are no such
Directors, or if a majority, even though less than a quorum, of such Directors
so direct, by independent legal counsel in a written opinion, or (4) by the
Members. The indemnification, and the advancement of expenses incurred in
defending a action, suit or proceeding prior to its final disposition, provided
by or granted pursuant to this Agreement shall not be exclusive of any other
right which any Person may have or hereafter acquire under any statute, other
provision of this Agreement, vote of Members or Independent Directors or
otherwise. No repeal, modification or amendment of, or adoption of any provision
inconsistent with, this Section 17.3, nor, to the fullest extent permitted by
applicable law, any modification of law, shall adversely affect any right or
protection of any Person granted pursuant hereto existing at, or with respect to
any events that occurred prior to, the time of such repeal, amendment, adoption
or modification. The indemnification and advancement of expenses provided by, or
granted pursuant to, this Agreement shall, unless otherwise provided when
authorized or ratified, continue as to a Person who has ceased to be a Director,
officer, employee or agent of the Company and shall inure to the benefit of the
heirs, executors and administrators of such a Person.

 



55

 

 

(c) The Company may, to the extent authorized from time to time by the Board of
Directors, grant rights to indemnification, and rights to be paid by the Company
the expenses incurred in defending any such action, suit or proceeding in
advance of its final disposition, to any Person who is or was an employee or
agent of the Company or any Subsidiary of the Company (other than those Persons
indemnified pursuant to clause (a) of this Section 17.3) and to any Person who
is or was serving at the request of the Company or a Subsidiary of the Company
as a director, officer, employee or agent of another corporation, partnership,
limited liability company, joint venture, trust or other enterprise, including
service with respect to employee benefit plans maintained or sponsored by the
Company or a Subsidiary of the Company, to the fullest extent of the provisions
of this Agreement with respect to the indemnification and advancement of
expenses of directors, officers, employees, and agents of the Company. The
payment of any amount to any Person pursuant to this clause (c) shall subrogate
the Company to any right such Person may have against any other Person.

 

(d) To the fullest extent permitted by law, expenses (including attorneys’ fees)
incurred by a Director, officer, employee or agent of the Company in defending
any civil, criminal, administrative or investigative action, suit or proceeding
may be paid by the Company in advance of the final disposition of such action,
suit or proceeding upon receipt of an undertaking by or on behalf of such Person
to repay such amount if it shall ultimately be determined that such Person is
not entitled to be indemnified by the Company as authorized in this
Section 17.3.

 

With respect to any Person who is a present or former Director, officer,
employee or agent of the Company, any undertaking required by this
Section 17.3(d) shall be an unlimited general obligation but need not be secured
and shall be accepted without reference to financial ability to make repayment;
provided, however, that such present or former Director, officer, employee or
agent of the Company does not transfer assets with the intent of avoiding such
repayment.

 

(e) The indemnification and advancement provided in this Section 17.3 is
intended to comply with the requirements of, and provide indemnification and
advancement rights substantially similar to those that may be available to
directors, officers, employees and agents of corporations incorporated under,
the DGCL as it relates to the indemnification of officers, directors, employees
and agents of a Delaware corporation and, as such (except to the extent greater
rights are expressly provided in this Agreement), the parties intend that they
should be interpreted consistently with the provisions of, and jurisprudence
regarding, the DGCL.

 

(f) Any notice, request or other communications required or permitted to be
given to the Company under this Section 17.3 shall be in writing and either
delivered in person or sent by facsimile, electronic mail, overnight mail or
courier service, or certified or registered mail, postage prepaid, return
receipt requested, to the Secretary and shall be effective only upon receipt by
the Secretary, as the case may be.

 

(g) To the fullest extent permitted by the law of the State of Delaware, each
Director, officer, employee and agent of the Company agrees that all actions for
the advancement of expenses or indemnification brought under this Section 17.3
or under any vote of Members or Independent Directors or otherwise shall be a
matter to which Section 18-111 of the Act shall apply and which shall be brought
exclusively in the Court of Chancery of the State of Delaware. Each of the
parties hereto agrees that the Court of Chancery of the State of Delaware may
summarily determine the Company’s obligations to advance expenses (including
attorneys’ fees) under this Section 17.3.

 

(h) Notwithstanding anything to the contrary contained in paragraphs (a) to
(g) above, the Company shall not provide indemnification for any loss, liability
or expense arising from or out of an alleged violation of federal or state
securities laws by such party unless one or more of the following conditions are
met: (i) there has been a successful adjudication on the merits of each count
involving alleged material securities law violations as to the Indemnitee,
(ii) such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction as to the Indemnitee; or (iii) a court of competent
jurisdiction approves a settlement of the claims against the Indemnitee and
finds that indemnification of the settlement and the related costs should be
made, and the court considering the request for indemnification has been advised
of the position of the Securities and Exchange Commission and of the published
position of any state securities regulatory authority in which Securities were
offered or sold as to indemnification for violations of securities laws.

 



56

 

 

(i) The Company may not incur the cost of that portion of liability insurance
which insures the Advisor or its Affiliates for any liability as to which the
Advisor or its Affiliates is prohibited from being indemnified under this
section.

 

(j) The advancement of Company funds to the Advisor or its Affiliates for
reasonable legal expenses and other costs incurred as a result of any legal
action for which indemnification is being sought is permissible only if all of
the following conditions are satisfied:

 

(i) The legal action relates to acts or omissions with respect to the
performance of duties or services on behalf of the Company or its subsidiaries.

 

(ii) The Advisor or its Affiliates undertake to repay the advanced funds to the
Company, together with the applicable legal rate of interest thereon, in cases
in which found not to be entitled to indemnification.

 

Section 17.4 Express Exculpatory Clauses in Instruments. Neither the Members nor
the Directors, officers, employees or agents of the Company shall be liable
under any written instrument creating an obligation of the Company by reason of
their being Members, Directors, officers, employees or agents of the Company,
and all Persons shall look solely to the Company’s assets for the payment of any
claim under or for the performance of that instrument. The omission of the
foregoing exculpatory language from any instrument shall not affect the validity
or enforceability of such instrument and shall not render any Member, Director,
officer, employee or agent liable thereunder to any third party, nor shall the
Directors or any officer, employee or agent of the Company be liable to anyone
as a result of such omission.

 

ARTICLE XVIII
AMENDMENTS

 

Section 18.1 Amendments by the Board of Directors. Subject to Sections 18.2 and
18.3 of this Agreement and all applicable law, this Agreement may be amended, at
any time and from time to time, by the Board of Directors without the Consent of
the Majority of the Members to effect any change in this Agreement for the
benefit or protection of the Members or the Special Unitholder, or as otherwise
permitted by this Agreement, including:

 

(a) to add to the representations, duties or obligations of the Board of
Directors or to surrender any right or power granted to the Board of Directors
herein;

 

(b) to create any class or series of Shares, to increase the number of the
Company’s authorized Shares or to issue additional Shares of authorized by
unissued Shares;

 

(c) to cure any ambiguity, to correct or supplement any provision herein that
may be inconsistent with any other provision herein or to add any other
provision with respect to matters or questions arising under this Agreement that
will not be inconsistent with the terms of this Agreement;

 

(d) to preserve the status of the Company as a “partnership” under the Delaware
Act or any comparable law of any other state in which the Company may be
required to be qualified;

 

(e) to ensure that the Company will not be treated as an association or publicly
traded partnership taxable as a corporation for federal income tax purposes.

 

(f) to delete or add any provision of or to this Agreement required to be so
deleted or added by the staff of the Securities and Exchange Commission, by any
other federal or state regulatory body or other agency (including any “blue sky”
commission) or by any government administrator or similar such official;

 



57

 

 

(g) to permit the Shares to fall within any exemption from the definition of
“plan assets” contained in Section 2510.3-101 of Title 29 of the Code of Federal
Regulations;

 

(h) if the Company is advised by counsel, by the Company’s accountants or by the
IRS that any allocations of income, gain, loss or deduction provided for in this
Agreement are unlikely to be respected for federal income tax purposes, to amend
the allocation provisions of this Agreement, in accordance with the advice of
such counsel, such accountants or the IRS, to the minimum extent necessary to
effect as nearly as practicable the plan of allocations and distributions
provided in this Agreement; and

 

(i) to change the name of the Company or the location of its principal office.

 

Section 18.2 Amendments with the Consent of the Majority of the Members. In
addition to the amendments permitted to be made by the Board of Directors
pursuant to Section 18.1, the Board of Directors may propose to the Members, in
writing, any other amendment to this Agreement. The Board of Directors may
include in any such submission a statement of the purpose for the proposed
amendment and of the Manager’s opinion with respect thereto. Upon the Consent of
the Majority of the Members, such amendment shall take effect; provided,
however, that no such amendment shall increase the liability of any Member or
adversely affect in a disproportionate manner (other than any disproportionate
results that are due to a difference in relative number of Shares owned) any
Member’s share of distributions of cash or allocations of Profits or Losses for
tax purposes or of any investment tax credit amounts of the Company without in
each case the consent of each Member affected thereby;

 

Section 18.3 Amendments With The Consent of the Special Unitholder. Any
amendment to this Agreement as provided herein that adversely affects the
interests of the Special Unitholder shall be subject to the consent of the
Special Unitholder.

 

ARTICLE XIX

ROLL-UP TRANSACTIONS

 

In connection with any proposed Roll-Up Transaction, an appraisal of all of the
Company’s assets shall be obtained from an Independent Expert. The Company’s
assets shall be appraised on a consistent basis, and the appraisal shall be
based on the evaluation of all relevant information and shall indicate the value
of the assets as of a date immediately prior to the announcement of the proposed
Roll-Up Transaction. The appraisal shall assume an orderly liquidation of the
assets over a 12-month period. The terms of the engagement of the Independent
Expert shall clearly state that the engagement is for the benefit of the Company
and the Members. A summary of the appraisal, indicating all material assumptions
underlying the appraisal, shall be included in a report to Members in connection
with a proposed Roll-Up Transaction. If the appraisal will be included in a
prospectus used to offer the securities of a Roll-up Entity, the appraisal will
be filed as an exhibit to the registration statement with the Securities and
Exchange Commission and with any state where such securities are registered. In
connection with a proposed Roll-Up Transaction, the Person sponsoring the
Roll-Up Transaction shall offer to holder of Shares who vote against the
proposed Roll-Up Transaction the choice of:

 

(a) accepting the securities of a Roll-Up Entity offered in the proposed Roll-Up
Transaction; or

 

(b) one of the following:

 

(i) remaining as Members of the Company and preserving their interests therein
on the same terms and conditions as existed previously; or

 

(ii) receiving cash in an amount equal to the Members’ pro rata share of the
appraised value of the net assets of the Company.

 

The Company is prohibited from participating in any proposed Roll-Up
Transaction:

 

(c) that would result in the holder of Shares having voting rights in a Roll-Up
Entity that are less than the rights provided for in Section 12.22(a) of this
Agreement;

 



58

 

 

(d) which includes provisions that would operate as a material impediment to, or
frustration of, the accumulation of Shares by any purchaser of the securities of
the Roll-Up Entity (except to the minimum extent necessary to preserve the tax
status of the Roll-Up Entity), or which would limit the ability of an investor
to exercise the voting rights of its securities of the Roll-Up Entity on the
basis of the number of Shares held by that investor;

 

(e) in which investor’s rights to access of records of the Roll-Up Entity will
be less than those required by the laws of the state in which the Roll-Up Entity
was formed; or

 

(f) in which any of the costs of the Roll-Up Transaction would be borne by the
Company if the Roll-Up Transaction is rejected by the holders of Shares.

 

ARTICLE XX
DURATION AND DISSOLUTION OF THE COMPANY

 

Section 20.1 Duration. The Company shall continue perpetually unless terminated
pursuant to Section 20.3 or pursuant to any applicable provision of the Act.

 

Section 20.2 Authority of Directors. Subject to the provisions of any class or
series of Shares at the time outstanding, the Board of Directors shall have the
power to dissolve or liquidate the Company; provided, however, that except as
otherwise permitted by law, such action shall have been approved, at a meeting
of the Members called for that purpose, by the affirmative vote of the holders
of not less than a majority of the Shares then outstanding and entitled to vote
thereon (other than a sale in the ordinary course of the Company’s business, as
to which no such vote is required).

 

Section 20.3 Dissolution.

 

(a) Events Causing Dissolution. The Company shall be dissolved upon the
happening of any of the following events (each a “Dissolution Event”):

 

(i) the adoption of a resolution by a majority vote of the Board of Directors
approving the dissolution of the Company and the approval of such action by the
affirmative vote of Members as provided in Section 20.2; or

 

(ii) the Sale of all or substantially all of the assets of the Company; or

 

(iii) the operations of the Company shall cease to constitute legal activities
under the Act or any other applicable law; or

 

(iv) any other event which causes the dissolution or winding-up of the Company
under the Delaware Act to the extent not otherwise provided herein.

 

(b) Winding-Up of the Company. Upon the occurrence of a Dissolution Event, the
winding-up of the Company and the termination of its existence shall be
accomplished as follows:

 

(i) The Board of Directors shall proceed to wind up the affairs of the Company
and all of the powers of the Board of Directors under this Agreement shall
continue, including the powers to fulfill or discharge the Company’s contracts,
collect its assets, sell, convey, assign, exchange, transfer or otherwise
dispose of all or any part of the remaining property of the Company to one or
more persons at public or private sale for consideration which may consist in
whole or in part of cash, securities or other property of any kind, discharge or
pay its liabilities and do all other acts appropriate to liquidate its business;

 

(ii) In connection with the winding up of the affairs of the Company, the Board
of Directors shall liquidate the assets as promptly as is consistent with
obtaining current fair market value of such assets;

 



59

 

 

(iii) After paying or adequately providing for the payment of all liabilities,
and upon receipt of such releases, indemnities and agreements as they deem
necessary for their protection, the Company may distribute the remaining assets
of the Company among the Members and the Special Unitholder, in accordance with
Section 9.2(a)(iii), so that after payment in full or the setting apart for
payment of such preferential amounts, to the extent that such distribution is
consistent with the Act or any provision of this Agreement or other applicable
law; and

 

(iv) Upon completion of the distribution of the Company property as provided in
Section 20.3(a), the Board of Directors shall cause the filing of a certificate
of cancellation with the Secretary of State of the State of Delaware and of all
qualifications and registrations of the Company as a foreign limited liability
company in jurisdictions in which the Company shall be qualified to transact
business, and shall take such other actions as may be necessary to terminate the
Company.

 

(c) Application of Liquidation Proceeds Upon Dissolution. Following the
occurrence of any Dissolution Event, the proceeds of liquidation and the other
assets of the Company shall be applied as follows and in the following order of
priority:

 

(i) first, to the payment of creditors of the Company in order of priority as
provided by law, except obligations to Members or their Affiliates;

 

(ii) next, to the setting up of any reserve that the Board of Directors (or such
other Person effecting the winding-up) shall determine is reasonably necessary
for any contingent or unforeseen liability or obligation of the Company or the
Members; such reserve may, in the sole and absolute discretion of the Board of
Directors (or such other Person effecting the winding up) be paid over to an
escrow agent selected by it to be held in escrow for the purpose of disbursing
such reserve in payment of any of the aforementioned contingencies, and at the
expiration of such period as the Board of Directors (or such other Person
effecting the winding-up) may deem advisable, to distribute the balance
thereafter remaining as provided in clauses (iii)-(v) of this Section 20.3(c).

 

(iii) next, to the payment of all obligations to the Members in proportion to,
and to the extent of advances made by, each Member pursuant to the provisions of
this Agreement;

 

(iv) next, to the payment of all reimbursements to which the Board of Directors
or any of its Affiliates may be entitled pursuant to this Agreement; and

 

(v) thereafter, to the Members, within the time period specified in Treasury
Regulations Section 1.704-1(b)(2) (ii)(b)(2), in proportion to, and to the
extent of, the positive balances of their Capital Accounts.

 

ARTICLE XXI
MISCELLANEOUS

 

Section 21.1 Covenant to Sign Documents. Each Member covenants, for himself or
herself and his or her successors and assigns, to execute, with acknowledgment
or verification, if required, any and all certificates, documents and other
writings which may be necessary or expedient to form the Company and to achieve
its purposes, including the Certificate and all amendments thereto, and all such
filings, records or publications necessary or appropriate laws of any
jurisdiction in which the Company shall conduct its business.

 

Section 21.2 Notices. Except as otherwise expressly provided for in this
Agreement, all notices which any Member may desire or may be required to give
any other Members shall be in writing and shall be deemed duly given when
delivered personally or when deposited in the United States mail, first-class
postage pre-paid.

 

Notices to Members shall be addressed to the Members at the last address shown
on the Company records. Notices to the Directors or to the Company shall be
delivered to the Company’s principal place of business, as set forth in
Article V above or as hereafter charged as provided herein.

 



60

 

 

Section 21.3 Entire Agreement. This Agreement constitutes the entire Agreement
between the parties and supersedes any and all prior agreements and
representations, either oral or in writing, between the parties hereto with
respect to the subject matter contained herein.

 

Section 21.4 Waiver. No waiver by any party hereto of any breach of, or default
under, this Agreement by any other party shall be construed or deemed a waiver
of any other breach of or default under this Agreement, and shall not preclude
any party from exercising or asserting any rights under this Agreement with
respect to any other.

 

Section 21.5 Severability. If any term, provision, covenant or condition of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions of this Agreement shall remain in
full force and effect and shall in no way be affected, impaired or invalidated.

 

Section 21.6 Application of Delaware law. This Agreement and the application or
interpretation thereof shall be governed, construed, and enforced exclusively by
its terms and by the law of the State of Delaware applicable to contracts to be
made and performed entirely in such state.

 

Section 21.7 Captions. Section titles or captions contained in this Agreement
are inserted only as a matter of convenience and for reference and in no way
define, limit, extend or describe the scope of this Agreement.

 

Section 21.8 Number and Gender. Whenever the singular number is used in this
Agreement and when required by the context, the same shall include the plural,
and the masculine gender shall include the feminine and neuter genders.

 

Section 21.9 Counterparts. This Agreement may be executed in counterparts, any
or all of which may be signed by a Director on behalf of the Members as their
attorney-in-fact.

 

Section 21.10 Waiver of Action for Partition. Each of the parties hereto
irrevocably waives during the term of the Company any right that it may have to
maintain any action for partition with respect to any property of the Company or
to cause the Company to be dissolved or liquidated.

 

Section 21.11 Assignability. Each and all of the covenants, terms, provisions
and arguments herein contained shall be binding upon and inure to the benefit of
the successors and assigns of the respective parties hereto, subject to the
requirements of Article X and XI.

 

Section 21.12 No Third Party Beneficiaries. For the avoidance of doubt, except
for the Indemnitees, there are no intended or unintended third party
beneficiaries of this Agreement (it being understood that each Indemnitee is an
express third party beneficiary with respect to the provisions of this Agreement
applicable to them as if they were parties to this Agreement).

 

[signature page follows]

 



61

 

 

IN WITNESS WHEREOF, the undersigned has caused this Fourth Amended and Restated
Limited Liability Company Operating Agreement to be signed, and attested to, on
this 27th day of August, 2020.

 

  COMPANY:       GREENBACKER RENEWABLE ENERGY COMPANY LLC         By: /s/
Richard C. Butt     Name: Richard C. Butt     Title: Chief Financial Officer

 



62

 

 

IN WITNESS WHEREOF, the undersigned has caused this Fourth Amended and Restated
Limited Liability Company Operating Agreement to be executed on this 27th day of
August, 2020.

 

  MEMBER:       By: GREENBACKER CAPITAL MANAGEMENT LLC pursuant to paragraph
3.3(a)       By: /s/ Charles Wheeler     Name: Charles Wheeler     Title:
President

 

ACCEPTED BY:

 

ADVISOR:       GREENBACKER CAPITAL MANAGEMENT LLC         By: /s/ Richard C.
Butt     Name: Richard C. Butt     Title: Chief Financial Officer  

 





63

 

 

SCHEDULE A

 

Officers

 

Chief Executive Officer. The Chief Executive Officer shall have general
responsibility for implementation of the policies of the Company, as determined
by the Directors, and for the management of the business and affairs of the
Company. He or she may execute any deed, mortgage, bond, contract or other
instrument, except in cases where the execution thereof shall be expressly
delegated by the Directors or by this Agreement to some other officer or agent
of the Company or shall be required by law to be otherwise executed; and in
general shall perform all duties incident to the office of chief executive
officer and such other duties as may be prescribed by the Directors from time to
time.

 

President. In the absence of a Chief Executive Officer, the President shall in
general supervise and control all of the business and affairs of the Company. In
the absence of a designation of a Chief Operating Officer by the Directors, the
President shall be the Chief Operating Officer. He or she may execute any deed,
mortgage, bond, contract or other instrument, except in cases where the
execution thereof shall be expressly delegated by the Board of Directors or by
this Agreement to some other officer or agent of the Company or shall be
required by law to be otherwise executed; and in general shall perform all
duties incident to the office of President and such other duties as may be
prescribed by the Directors from time to time.

 

Chief Financial Officer. The Chief Financial Officer (or Treasurer, should there
be one appointed) shall keep and maintain or cause to be kept and maintained
adequate and correct books and records of accounts of business transactions of
the Company, including accounts of the assets, liabilities, receipts,
disbursements, gains, losses, capital of the Company. The books of account shall
at all reasonable times be open to inspection by any Director. The Chief
Financial Officer or Treasurer shall deposit all monies and other valuables in
the name and to the credit of the Company with such depositaries as may be
designated by the Directors. He or she shall disburse the funds of the Company
as may be ordered by the Directors, shall render to the Chief Executive Officer
and the Directors, whenever they request it, an account of all of his or her
transactions as Chief Financial Officer or Treasurer and of the financial
condition of the Company and shall have other powers and perform such other
duties as may be prescribed by the Directors or the Chief Executive Officer or
this Agreement.

 

Secretary. The Secretary shall keep full minutes of all meetings of the Members
and of the Directors in books provided for that purpose. The Secretary shall see
that all notices are duly given in accordance with the provisions of this
Agreement or as required by law. The Secretary shall be the custodian of the
records of the Company. The Secretary shall have such other powers and duties as
may be properly designated by the Directors and the Chief Executive Officer, or
such other executive officer(s) or committee of the Directors as authorized by
the Directors.

 

 

64

 

